Exhibit 10.1

 

--------------------------------------------------------------------------------

 

CUSIP Number:                            

 

$1,500,000,000

 

CREDIT AGREEMENT

 

among

 

FIRST DATA CORPORATION,

as the Company,

 

THE BANKS, ISSUING LENDERS AND SWING LINE BANK PARTIES HERETO,

 

JPMORGAN CHASE BANK,

BARCLAYS BANK PLC

and

CITIBANK, N.A.,

as Documentation Agents

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

Dated as of October 24, 2005

 

WACHOVIA CAPITAL MARKETS, LLC

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Book Runners

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1 DEFINITIONS

   5

1.1

  

Defined Terms

   5

1.2

  

Other Definitional Provisions

   21

1.3

  

Accounting Terms

   21

1.4

  

Exchange Rates; Currency Equivalents

   22

1.5

  

Computation of Dollar Amounts

   22

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

   22

2.1

  

Commitments

   22

2.2

  

Revolving Credit Notes

   23

2.3

  

Procedure for Borrowing

   23

2.4

  

Fees

   24

2.5

  

Termination or Reduction of Commitments

   25

2.6

  

Prepayments

   25

2.7

  

Conversion and Continuation Options

   26

2.8

  

Minimum Amounts of Tranches

   27

2.9

  

Interest Rates and Payment Dates

   27

2.10

  

Computation of Interest and Fees

   28

2.11

  

Inability to Determine Interest Rate

   29

2.12

  

Pro Rata Treatment and Payments

   29

2.13

  

Illegality

   32

2.14

  

Requirements of Law

   33

2.15

  

Taxes

   34

2.16

  

Indemnity

   35

2.17

  

Action of Affected Banks

   36

2.18

  

Bid Loans

   36

2.19

  

Swing Line Commitments

   39

2.20

  

Increase of Commitments

   42

2.21

  

Payment in Full at Maturity

   43

2.22

  

Letter of Credit Subfacility

   43

2.23

  

Indemnification; Nature of Issuing Lender’s Duties

   46

SECTION 3 REPRESENTATIONS AND WARRANTIES

   48

3.1

  

Financial Condition

   48

3.2

  

No Change

   48

3.3

  

Corporate Existence; Compliance with Law

   48

3.4

  

Corporate Power; Authorization; Enforceable Obligations

   48

3.5

  

No Legal Bar

   49

3.6

  

No Material Litigation

   49

3.7

  

No Default

   49

3.8

  

Taxes

   49

3.9

  

Federal Regulations

   49

3.10

  

ERISA

   50

3.11

  

Investment Company Act; Other Regulations

   50

3.12

  

Purpose of Loans

   50

3.13

  

Disclosure

   50

 

i



--------------------------------------------------------------------------------

3.14

  

Ranking

   50

3.15

  

Compliance with OFAC, FCPA

   50

SECTION 4 CONDITIONS PRECEDENT

   51

4.1

  

Conditions to Effectiveness

   51

4.2

  

Conditions to Each Loan

   52

SECTION 5 AFFIRMATIVE COVENANTS

   53

5.1

  

Financial Statements

   53

5.2

  

Certificates; Other Information

   54

5.3

  

Conduct of Business and Maintenance of Existence

   55

5.4

  

Inspection of Property; Books, Records and Discussions

   55

5.5

  

Notices

   55

SECTION 6 NEGATIVE COVENANTS

   56

6.1

  

Limitation on Significant Subsidiary Indebtedness

   56

6.2

  

Limitation on Liens

   56

6.3

  

Limitation on Sales and Leasebacks

   58

6.4

  

Limitations on Fundamental Changes

   58

6.5

  

Limitations on Restrictions on Dividends

   59

SECTION 7 EVENTS OF DEFAULT

   59

SECTION 8 THE ADMINISTRATIVE AGENT

   62

8.1

  

Appointment

   62

8.2

  

Delegation of Duties

   62

8.3

  

Exculpatory Provisions

   62

8.4

  

Reliance by Administrative Agent

   62

8.5

  

Notice of Default

   63

8.6

  

Non-Reliance on Administrative Agent and Other Banks

   63

8.7

  

Indemnification

   64

8.8

  

Administrative Agent in Its Individual Capacity

   64

8.9

  

Successor Administrative Agent

   64

8.10

  

Syndication Agent, etc.

   65

SECTION 9 MISCELLANEOUS

   65

9.1

  

Amendments and Waivers

   65

9.2

  

Notices

   66

9.3

  

No Waiver; Cumulative Remedies

   67

9.4

  

Survival of Representations and Warranties

   67

9.5

  

Payment of Expenses and Taxes

   67

9.6

  

Successors and Assigns; Participations; Purchasing Banks

   68

9.7

  

Adjustments; Set-off

   72

9.8

  

Table of Contents and Section Headings

   72

9.9

  

Confidentiality

   73

9.10

  

Patriot Act Notice

   73

9.11

  

Counterparts

   73

9.12

  

Severability

   73

9.13

  

Integration

   74

9.14

  

GOVERNING LAW

   74

9.15

  

Submission To Jurisdiction; Waivers

   74

9.16

  

Acknowledgements

   74

9.17

  

WAIVERS OF JURY TRIAL

   75

9.18

  

Effectiveness

   75

9.19

  

Judgment Currency

   75

 

ii



--------------------------------------------------------------------------------

Schedules

 

Schedule 1.1   Banks and Commitments Schedule 3.6   Material Litigation Exhibits
    Exhibit A   Revolving Credit Note Exhibit B   Borrowing Certificate Exhibit
C   Opinion of Counsel Exhibit D   Commitment Transfer Supplement Exhibit E  
Bid Note Exhibit F   Bid Quote Exhibit G   Bid Loan Confirmation Exhibit H   Bid
Loan Request Exhibit I   Form of Swing Line Note Exhibit J   Form of Commitment
Increase Supplement Exhibit K   Form of Account Designation Letter



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of October 24, 2005, among FIRST DATA CORPORATION, a
Delaware corporation (the “Company”), the several banks and other financial
institutions from time to time parties to this Agreement (the “Banks”), WACHOVIA
BANK, NATIONAL ASSOCIATION, in its capacity as the Swing Line Bank (in such
capacity, together with its successors in such capacity, the “Swing Line Bank”),
WACHOVIA BANK, NATIONAL ASSOCIATION AND WELLS FARGO BANK, NATIONAL ASSOCIATION,
in their capacity as Issuing Lenders (in such capacity, together with their
successors in such capacity, the “Issuing Lenders”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as syndication agent (in such capacity, the “Syndication Agent”)
and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent for the Banks
hereunder (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has requested the Banks to make Loans and issue Letters of
Credit to the Company, and the Banks are willing to make Loans and issue Letters
of Credit to the Company, subject to the terms and conditions hereof;

 

NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements herein contained and other good and valuable consideration,
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

 

SECTION 1

 

DEFINITIONS

 

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

 

“ABR”: for any day, a rate per annum equal to the greater of (a) the Prime Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1%. For purposes hereof: “Prime Rate” shall mean, at any time,
the rate of interest per annum publicly announced from time to time by Wachovia
at its principal office in Charlotte, North Carolina as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in the Prime Rate occurs. The parties hereto acknowledge that
the rate announced publicly by Wachovia as its Prime Rate is an index or base
rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks; and “Federal Funds Effective Rate” shall mean, for any
day, the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published on the next succeeding Business
Day, the average of the quotations for the day of such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive in the absence of manifest error) that
it is unable to ascertain the Federal Funds Effective Rate, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in

 

5



--------------------------------------------------------------------------------

accordance with the terms above, the ABR shall be determined without regard to
clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist. Any change in the ABR due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the opening of business on the date of such change.

 

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

 

“Account Designation Letter”: the Notice of Account Designation Letter dated as
of the Closing Date from the Company to the Administrative Agent substantially
in the form attached hereto as Exhibit K.

 

“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities 3 having ordinary voting power for the election of directors
(or persons per forming similar functions) of such Person or (b) direct or cause
the direction of the management and policies of such Person, whether by contract
or otherwise.

 

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

 

“Applicable Margin”: with respect to each day for each Type of Loan and for the
Letter of Credit Fee, the rate per annum based on the Ratings in effect on such
day, as set forth under the relevant column heading below:

 

Rating

--------------------------------------------------------------------------------

   Eurodollar Loans and
Letter of Credit Fee


--------------------------------------------------------------------------------

 

Rating I

   .100 %

Rating II

   .140 %

Rating III

   .180 %

Rating IV

   .270 %

Rating V

   .450 %

 

“Applicable Time”: with respect to any borrowings and payments in Foreign
Currencies, the local times in the place of settlement for such Foreign
Currencies as may be determined by the Administrative Agent to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

 

“Available Commitment”: as to any Bank at any time, an amount equal to the
excess, if any, of (a) the amount of such Bank’s Commitment over (b) the
aggregate principal Dollar Amount (determined as of the most recent Revaluation
Date) of all Loans made by such Bank

 

6



--------------------------------------------------------------------------------

then outstanding plus the Bank’s Commitment Percentage of outstanding Swing Line
Loans and LOC Obligations at such time.

 

“Bankruptcy Code”: the Bankruptcy Code in Title 11 of the United States Code, as
amended, modified, succeeded or replaced from time to time.

 

“Bid Loan”: each advance made to the Company pursuant to subsection 2.18.

 

“Bid Loan Confirmation”: a bid loan confirmation, substantially in the form of
Exhibit G, to be delivered by the Company to the Administrative Agent in
accordance with subsection 2.18(b)(iv).

 

“Bid Loan Request”: a bid loan request, substantially in the form of Exhibit H,
to be delivered by the Company to the Administrative Agent in accordance with
subsection 2.18(b)(i) in writing, by facsimile transmission, or by telephone
immediately confirmed by facsimile transmission.

 

“Bid Note”: as defined in subsection 2.18.

 

“Bid Quote”: a bid quote substantially in the form of Exhibit F, to be delivered
by a Bank to the Administrative Agent in accordance with subsection 2.18(b) in
writing, by facsimile transmission, or by telephone immediately confirmed by
facsimile transmission.

 

“Borrowing Certificate”: a notice of borrowing and certificate of the Company
substantially in the form of Exhibit B.

 

“Borrowing Date”: any Business Day specified in a notice furnished pursuant to
subsection 2.3, 2.18 or 2.19 as a date on which the Company requests the Banks
or the Swing Line Bank, as the case may be, to make Loans hereunder.

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, however, that (a) when used to describe the date of any borrowing of,
or any payment or interest rate determination in respect of, a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which commercial banks are
not open for dealings in Dollar deposits in the London interbank market and
(b) when used in connection with a Foreign Currency Loan, the term “Business
Day” shall also exclude any day on which banks are not open for foreign exchange
dealings between banks in the exchange of the home country of such Foreign
Currency.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

“Change of Control”: any acquisition by any Person or Group of Persons, either
directly or indirectly, of (a) the power to elect, appoint or cause the election
or appointment of at least a

 

7



--------------------------------------------------------------------------------

majority of the members of the Board of Directors of the Company (or any other
Person to which all or substantially all of the proper ties and assets of the
Company have been transferred), through beneficial ownership of the Capital
Stock of the Company (or such other Person) or through contract, agreement,
arrangement or proxy, or (b) all or substantially all of the properties and
assets of the Company.

 

“Closing Date”: the date on which this Agreement becomes effective in accordance
with subsection 4.1.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment”: as to any Bank, the obligation of such Bank (a) to make Revolving
Credit Loans to the Company hereunder, (b) to participate in Swing Line Loans
made to the Company hereunder and (c) to purchase participation interests in the
Letters of Credit, in an aggregate principal Dollar Amount (determined as of the
most recent Revaluation Date) at any one time outstanding not to exceed the
amount set forth opposite such Bank’s name on Schedule 1.1 or in the Commitment
Transfer Supplement pursuant to which it became a Bank, as such amount may be
reduced pursuant to subsection 2.5 or subsection 9.6 or increased pursuant to
subsection 2.20 or subsection 9.6.

 

“Commitment Percentage”: as to any Bank at any time, the percentage of the
aggregate Commitments then constituted by such Bank’s Commitment.

 

“Commitment Period”: the period from and including the Closing Date to but not
including the Termination Date or such earlier date on which the Commitments
shall terminate as provided herein.

 

“Committed Swing Line Loan”: as defined in subsection 2.19(a).

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.

 

“Competitor”: any Person significantly and directly engaged in the business of
(x) providing information or processing services to third parties particularly
in the transaction card (such as credit cards, debit cards and retail cards)
processing or mutual fund business or (y) payment instruments or consumer funds
transfers.

 

“Consolidated Net Assets”: the gross book value of the assets of the Company and
its Subsidiaries (which under GAAP would appear on the consolidated balance
sheet of the Company and its Subsidiaries) less all reserves (including, without
limitation, depreciation, depletion and amortization) applicable thereto and
less (i) minority interests and (ii) liabilities which, under GAAP, would be
classified as current liabilities.

 

8



--------------------------------------------------------------------------------

“Consolidated Net Income”: the net income of the Company and its Subsidiaries
(which under GAAP would appear on the consolidated income statement of the
Company and its Subsidiaries), excluding, however, (i) any equity of the Company
or a Subsidiary in the unremitted earnings of any corporation which is not a
Subsidiary, (ii) gains from the write-up in the book value of any asset and
(iii) in the case of an acquisition of any Person which is accounted for on a
purchase basis, earnings of such Person prior to its becoming a Subsidiary.

 

“Consolidated Net Worth”: the sum of (i) the par value (or valuestated on the
books of such corporation) of the capital stock of all classes of the Company
and its Subsidiaries, plus (or minus in the case of a deficit) (ii) the amount
of the consolidated surplus, whether capital or earned, of the Company and its
Subsidiaries, and plus (or minus in the case of a deficit) (iii) retained
earnings of the Company and its Subsidiaries, all as determined in accordance
with GAAP; provided, however, that Consolidated Net Worth shall exclude the
effects of currency translation adjustments and the application of FAS 115.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Dollar Amount”: at any time, (a) with respect to Dollars or an amount
denominated in Dollars, such amount and (b) with respect to an amount of any
Foreign Currency or an amount denominated in such Foreign Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) applicable to such Foreign Currency.

 

“Dollars” and “$”: dollars in lawful currency of the United States of America.

 

“Domestic Dollar Loans”: the collective reference to Fixed Rate Bid Loans and
ABR Loans.

 

“EMU”: Economic and Monetary Union as contemplated in the Treaty on European
Union.

 

“EMU Legislation”: legislative measures of the European Council (including
without limitation European Council regulations) for the introduction of,
changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.

 

“Environmental Laws”: any and all Federal, state, local or municipal laws,
rules, orders, regulations, statutes, ordinances, codes, decrees or requirements
of any Governmental Authority regulating, relating to or imposing liability or
standards of conduct concerning environmental protection matters.

 

9



--------------------------------------------------------------------------------

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Euro” shall mean the single currency of Participating Member States of the
European Union.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based on
the Eurodollar Rate.

 

“Eurodollar Rate”: a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

Eurodollar Rate =   

LIBOR

--------------------------------------------------------------------------------

   1.00 - Eurodollar Reserve Percentage

 

“Eurodollar Reserve Percentage”: for any day, (A) for any Eurodollar Loan with
respect to which the Mandatory Cost Rate does not apply, the maximum rate
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) at which any bank subject thereto would be required to maintain
reserves under Regulation D of the Board of Governors of the Federal Reserve
System (or any successor or similar regulations relating to such reserve
requirements) against Eurocurrency Liabilities (as that term is used in
Regulation D), if such liabilities were outstanding and (B) for any Eurodollar
Loan with respect to which the Mandatory Cost Rate does apply, zero (0). The
Eurodollar Reserve Percentage shall be adjusted automatically on and as of the
effective date of any change in the Eurodollar Reserve Percentage.

 

“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Excluded Individuals”: with respect to any Person, the officers, directors,
employees, agents and representatives of such Person involved, directly or
indirectly, in (a) any aspect of its transaction card business, such as credit
cards, debit cards or retail cards, (b) the securities investment decisions of
such Person whether made for its own account or the accounts of others or
(c) the payment instruments and consumer funds transfer business of such Person.

 

“Existing Credit Agreement”: the Revolving Credit Agreement, dated as of
November 3, 2000, among the Company, the several banks and other financial
institutions parties thereto and The Chase Manhattan Bank, as administrative
agent thereunder, as amended, modified or otherwise supplemented.

 

“Extension of Credit”: as to any Bank, the making of a Loan or a Swing Line Loan
by such Bank or the issuance of, or participation in, a Letter of Credit by such
Bank.

 

10



--------------------------------------------------------------------------------

“Facility Fee Rate”: for each day during each calculation period, a rate per
annum based on the Ratings in effect on such day, as set forth below:

 

Rating

--------------------------------------------------------------------------------

   Facility
Fee Rate


--------------------------------------------------------------------------------

 

Rating I

   .050 %

Rating II

   .060 %

Rating III

   .070 %

Rating IV

   .080 %

Rating V

   .100 %

 

“Federal Funds Effective Rate”: as defined in the definition of “ABR”.

 

“Federal Reserve Board”: the Board of Governors of the Federal Reserve System,
and any Governmental Authority succeeding to any of its principal functions.

 

“Fee Letters”: collectively, (a) the letter agreement dated September 7, 2005
addressed to the Company from the Administrative Agent, the Syndication Agent
and the Joint Lead Arrangers, as amended, modified or otherwise supplemented and
(b) the letter agreement dated September 7, 2005 addressed to the Company from
the Administrative Agent, as amended, modified or otherwise supplemented.

 

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 

“Fixed Rate Bid Loan”: any Bid Loan made at a fixed rate (as opposed to a rate
based upon the Eurodollar Rate).

 

“Fixed Rate Bid Loan Request”: any Bid Loan Request requesting the Banks to
offer to make Fixed Rate Bid Loans.

 

“Foreign Currency”: (a) Euros and (b) British Pound Sterling.

 

“Foreign Currency Equivalent”: with respect to any amount denominated in
Dollars, the equivalent amount thereof in the applicable Foreign Currency as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) applicable to
such Foreign Currency.

 

“Foreign Currency Loan”: any Loan denominated in a Foreign Currency.

 

“Funded Debt”: any indebtedness for money borrowed, created, issued, incurred,
assumed or guaranteed which would, in accordance with GAAP, be classified as
long-term debt, but in any event including all indebtedness for money borrowed,
whether secured or unsecured,

 

11



--------------------------------------------------------------------------------

maturing more than one year, or extendible at the option of the obligor to a
date more than one year, after the date of determination thereof (excluding any
amount thereof included in current liabilities).

 

“GAAP”: as to a particular Person, such accounting principles as, in the opinion
of the independent public accountants regularly retained by such Person, conform
at the time to United States generally accepted accounting principles.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

“Group of Persons” means any related Persons that would constitute a “group” for
purposes of Section 13(d) and Rule 13d-5 under the Securities Exchange Act of
1934, as amended (as such Section and Rule are in effect as of the date of this
Agreement).

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), and
without duplication, any obligation of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any letter of
credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness (the “primary
obligations”) of any other third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or other wise to maintain the net worth or solvency of the
primary obligor or (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation;
provided, however, that the term Guarantee Obligation shall not include
(x) endorsements of instruments for deposit or collection in the ordinary course
of business, (y) any bond or guarantee given by the Company or any Subsidiary on
behalf of any Subsidiary solely for the performance of contractual obligations
with customers or on behalf of customers in the ordinary course of business or
(z) leasehold guarantees provided by the Company in connection with properties
leased in the United Kingdom. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Company in good faith.

 

“Indebtedness”: of any Person at any date and without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services

 

12



--------------------------------------------------------------------------------

(other than current trade liabilities incurred in the ordinary course of
business and payable in accordance with customary practices or endorsements for
the purpose of collection in the ordinary course of business and excluding the
deferred purchase price of property or services to be repaid through earnings of
the purchaser to the extent such amount is not characterized as indebtedness in
accordance with GAAP), (b) any other indebtedness of such Person which is
evidenced by a note, bond, debenture or similar instrument, (c) all obligations
of such Person under Financing Leases, (d) all obligations of such Person in
respect of acceptances issued or created for the account of such Person and
(e) all liabilities secured by any Lien on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof. For the purposes of this definition, (i) the issuance of
payment instruments, consumer funds transfers, or other amounts paid to or
received by the Company, any of its Subsidiaries or any agent thereof in the
ordinary course of business in order for the Company or such Subsidiary to make
further distribution to a third party shall not constitute “Indebtedness”, in
each case to the extent payment in respect thereof has been received by the
Company, such Subsidiary or any agent thereof and (ii) temporary overdraft
obligations incurred in the ordinary course of business in connection with
settlement procedures between merchants and transaction card issuers shall not
constitute “Indebtedness”.

 

“Information Materials”: the Confidential Information Memorandum dated September
2005 in respect of the transactions contemplated hereby sent by Wachovia to each
of the Banks, including all supplements and amendments thereto.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Interest Payment Date”: (a) as to any ABR Loan other than a Swing Line Loan,
the last day of each March, June, September and December and the Termination
Date, (b) as to any Eurodollar Loan having an Interest Period of three months or
less or any Fixed Rate Bid Loan having an Interest Period of 90 days or less,
the last day of such Interest Period, (c) as to any Eurodollar Loan or Fixed
Rate Bid Loan having an Interest Period longer than three months or 90 days,
respectively, each day which is three months or 90 days, respectively, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (d) as to any Swing Line Loan, each of the dates
occurring at thirty day intervals after the Borrowing Date of such Swing Line
Loan and the date of payment of principal thereof.

 

“Interest Period”:

 

(a) with respect to any Eurodollar Loan:

 

(i) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Company in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and

 

13



--------------------------------------------------------------------------------

(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Company by irrevocable notice to the
Administrative Agent not less than (x) with respect to Eurodollar Loans
denominated in Dollars, three Business Days prior to the last day of the then
current Interest Period with respect thereto and (y) with respect to Eurodollar
Loans denominated in Foreign Currency, four Business Days prior to the last day
of the then current Interest Period with respect thereto; and

 

(b) with respect to any Bid Loan, the period specified in the Bid Loan
Confirmation with respect to such Bid Loan;

 

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(A) if any Interest Period pertaining to a Eurodollar Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(B) if any Interest Period pertaining to a Fixed Rate Bid Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day;

 

(C) any Interest Period that would otherwise extend beyond the Termination Date
shall end on the Termination Date;

 

(D) if the Company shall fail to give notice as provided in clause (a)(ii)
above, the Company shall be deemed to have selected (A) in the case of Loans
denominated in Dollars, an ABR Loan to replace the affected Eurodollar Loan and
(B) in the case of Loans denominated in Foreign Currencies, an Interest Period
of one month;

 

(E) any Interest Period pertaining to a Eurodollar Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

 

(F) no more than eight (8) Eurodollar Loans may be in effect at any time. For
purposes hereof, Eurodollar Loans with different Interest Periods shall be
considered as separate Eurodollar Loans, even if they shall begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new Eurodollar Loan with a single Interest Period.

 

14



--------------------------------------------------------------------------------

“Issuing Lender”: with respect to any Letter of Credit, Wachovia or Wells Fargo
Bank, National Association, as chosen by the Company.

 

“Issuing Lender Fees”: as defined in subsection 2.4.

 

“Joint Lead Arrangers”: Wachovia Capital Markets, LLC and Wells Fargo Bank,
National Association.

 

“Letter of Credit” any letter of credit issued by an Issuing Lender pursuant to
the terms hereof, as such Letter of Credit may be amended, modified, extended,
renewed or replaced from time to time.

 

“Letter of Credit Facing Fee”: as defined in subsection 2.4.

 

“Letter of Credit Fee”: as defined in subsection 2.4.

 

“LIBOR”: for any Eurodollar Loan for any Interest Period therefor, either
(a) the rate of interest per annum determined by the Administrative Agent
(rounded upward to the nearest 1/100 of 1%) appearing on, in the case of
Dollars, the Telerate Page 3750 (or any successor page) and, in the case of a
Foreign Currency, the appropriate page of the Telerate screen which displays
British Bankers Association Interest Settlement Rates for deposits in such
Foreign Currency (or, in each case, (i) such other page or service as may
replace such page on such system or service for the purpose of displaying such
rates and (ii) if more than one rate appears on such screen, the arithmetic mean
for all such rates rounded upward to the nearest 1/100 of 1%) as the London
interbank offered rate for deposits in the applicable currency at approximately
11:00 A.M. (London time), on the second full Business Day preceding the first
day of such Interest Period, and in an amount approximately equal to the amount
of the Eurodollar Loan and for a period approximately equal to such Interest
Period or (b) if such rate is for any reason not available, the rate per annum
equal to the rate at which the Administrative Agent or its designee is offered
deposits in such currency at or about 11:00 A.M. (London time), two Business
Days prior to the beginning of such Interest Period in the interbank eurodollar
market where the eurodollar and foreign currency and exchange operations in
respect of its Eurodollar Loans are then being conducted for settlement in
immediately available funds, for delivery on the first day of such Interest
Period for the number of days comprised therein, and in an amount comparable to
the amount of the Eurodollar Loan to be outstanding during such Interest Period.
With respect to any Eurodollar Loan denominated in British Pounds Sterling, for
any Interest Period, “LIBOR” shall mean the rate equal to the sum of (A) the
rate determined in accordance with the foregoing terms of this definition plus
(B) the Mandatory Cost Rate for such Interest Period.

 

“LIBOR Bid Loan”: any Bid Loan made and/or being maintained at a rate of
interest based upon the Eurodollar Rate.

 

“LIBOR Bid Loan Request”: any Bid Loan Request requesting the Banks to offer to
make LIBOR Bid Loans.

 

15



--------------------------------------------------------------------------------

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing), it being
understood that the holding of money or investments for the purpose of honoring
payment instruments shall not be considered a “Lien” for the purposes of this
definition.

 

“Loan Documents”: this Agreement, the LOC Documents and the Notes.

 

“Loans”: Revolving Credit Loans, Swing Line Loans and Bid Loans.

 

“LOC Commitment”: the commitment of the Issuing Lenders to issue Letters of
Credit and with respect to each Bank, the commitment of such Bank to purchase
participation interests in the Letters of Credit up to such Bank’s Commitment
Percentage of all LOC Obligations.

 

“LOC Committed Amount”: collectively, the aggregate amount of all of the LOC
Commitments of the Banks to issue and participate in Letters of Credit as
referenced in subsection 2.22 and, individually, the amount of each Bank’s LOC
Commitment.

 

“LOC Documents”: with respect to any Letter of Credit, such Letter of Credit,
any amendments thereto, any documents delivered in connection therewith, any
application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or (b) any collateral security for such obligations.

 

“LOC Mandatory Borrowing”: as defined in subsection 2.22(e).

 

“LOC Obligations”: at any time, the sum of (a) the maximum amount which is, or
at any time thereafter may become, available to be drawn under Letters of Credit
then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (b) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lenders but not
theretofore reimbursed.

 

“Majority Banks”: at any time, the Banks holding more than 50% of the aggregate
amount of the Commitments or, if no Commitments are then in effect, the Banks
holding (or under subsection 2.19(e) participating in) more than 50% of the
aggregate unpaid principal amount of the Loans and Participation Interests.

 

“Mandatory Cost Rate”: with respect to any Loan or other Obligation booked
outside the United States for any Interest Period, a rate per annum reflecting
the cost to the Banks of complying with all reserve, special deposit, capital
adequacy, solvency, liquidity ratios, fees or other requirements of or imposed
by the Bank of England, the Financial Services Authority, the European Central
Bank or any other governmental or regulatory authority for such Interest Period
attributable to such Loan or Obligation (rounded up if necessary to 4 decimal
places) as conclusively determined by the Administrative Agent.

 

16



--------------------------------------------------------------------------------

“Material Adverse Effect”: a material adverse effect on the ability of the
Company to perform its obligations under this Agreement or the Notes.

 

“Moody’s”: Moody’s Investors Service, Inc.

 

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Notes”: the collective reference to the Revolving Credit Notes, the Swing Line
Notes and Bid Notes.

 

“Obligations”: all of the obligations, indebtedness and liabilities of the
Company to the Banks (including the Issuing Lenders and the Swing Line Bank) and
the Administrative Agent, whenever arising, under this Agreement, the Notes or
any of the other Loan Documents including principal, interest, fees,
reimbursements and indemnification obligations and other amounts (including, but
not limited to, any interest accruing after the occurrence of a filing of a
petition of bankruptcy under the Bankruptcy Code with respect to the Company,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

 

“Participant”: as defined in subsection 9.6(b).

 

“Participating Member State”: each country so described in any EMU Legislation.

 

“Participation Interest”: the purchase by a Bank of a participation interest in
Letters of Credit as provided in subsection 2.22 and in Swing Line Loans as
provided in Section 2.19.

 

“Person”: an individual, corporation, partnership, joint venture, association,
joint stock company, trust, unincorporated organization, Governmental Authority
or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Company or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pounds Sterling”: British pounds sterling, the lawful currency of the United
Kingdom.

 

“Prime Rate”: as defined in the definition of ABR.

 

“Principal Facility”: the real property, fixtures, machinery and equipment
relating to any facility owned by the Company or any Subsidiary, except for any
facility that, in the opinion of

 

17



--------------------------------------------------------------------------------

the Board of Directors of the Company, is not of material importance to the
business conducted by the Company and its Subsidiaries, taken as a whole.

 

“Purchased Receivables”: accounts receivable purchased by the Company or any of
its Subsidiaries from third parties and not originally created by the sale of
goods or services by the Company or any of its Subsidiaries.

 

“Purchased Receivables Financing”: any financing transaction pursuant to which
Purchased Receivables are sold, transferred, securitized or otherwise financed
by any Receivables Subsidiary and as to which there is no recourse to the
Company or any of its other Subsidiaries (other than customary representations
and warranties made in connection with the sale or transfer of Purchased
Receivables).

 

“Purchasing Banks”: as defined in subsection 9.6(c).

 

“Rating”: the respective rating of each of the Rating Agencies applicable to the
long-term senior unsecured non-credit enhanced debt of the Company, as announced
by the Rating Agencies from time to time.

 

“Rating Agencies”: collectively, S&P and Moody’s.

 

“Rating Category”: each of Rating I, Rating II, Rating III, Rating IV and Rating
V.

 

“Rating I”, “Rating II”, “Rating III”, “Rating IV” and “Rating V”: the
respective Ratings set forth below:

 

Rating Category

--------------------------------------------------------------------------------

  

S&P

--------------------------------------------------------------------------------

   Moody’s


--------------------------------------------------------------------------------

Rating I

  

greater than or equal to AA-

   greater than or equal to Aa3

Rating II

  

equal to A+

   equal to A1

Rating III

  

equal to A

   equal to A2

Rating IV

  

equal to A-

   equal to A3

Rating V

  

equal to or less than BBB+

   equal to or less than Baa1

 

; provided, that (i) if on any day the Ratings of the Rating Agencies do not
fall in the same Rating Category, and the lower of such Ratings (i.e., the
Rating Category designated by a numerically higher Roman numeral) is one Rating
Category lower than the higher of such Ratings, then the Rating Category of the
higher of such Ratings shall be applicable for such day,

 

18



--------------------------------------------------------------------------------

(ii) if on any day the Ratings of the Rating Agencies do not fall in the same
Rating Category, and the lower of such Ratings is more than one Rating Category
lower than the higher of such Ratings, then the Rating Category next lower from
that of the higher of such Ratings shall be applicable for such day, (iii) if on
any day the Rating of only one of the Rating Agencies is available, then the
Rating Category determined by such Rating shall be applicable for such day and
(iv) if on any day a Rating is available from neither of the Rating Agencies,
then Rating V shall be applicable for such day. Any change in the applicable
Rating Category resulting from a change in the Rating of a Rating Agency shall
become effective on the date such change is publicly announced by such Rating
Agency.

 

“Receivables Subsidiary”: any Subsidiary of the Company which purchases
Purchased Receivables directly or to which Purchased Receivables are transferred
by the Company or any of its Subsidiaries, in either case with the intention of
engaging in a Purchased Receivables Financing.

 

“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System.

 

“Regulation X”: Regulation X of the Board of Governors of the Federal Reserve
System.

 

“Reimbursement Obligation”: the obligation of the Company to reimburse the
Issuing Lenders pursuant to subsection 2.22(d) for amounts drawn under Letters
of Credit.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsection .13, .14, .16, .18, .19 or .20 of PBGC Reg. (S)2615.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law (including, without limitation, Environmental Laws), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer”: the chairman and the chief executive officer of the
Company, the chief financial officer of the Company, the treasurer of the
Company or the senior vice president-finance of the Company.

 

“Revaluation Date”: with respect to any Extension of Credit, each of the
following: (a) in connection with the origination of any new Extension of
Credit, the Business Day which is the earliest of the date such credit is
extended or the date the rate is set; (b) in connection with any extension or
conversion or continuation of an existing Loan, the Business Day that is the
earlier of the date such advance is extended, converted or continued, or the
date the rate is set, as applicable, in connection with any extension,
conversion or continuation; (c) each date a Letter of Credit is issued or
renewed or amended in such a way as to modify the LOC Obligations;

 

19



--------------------------------------------------------------------------------

(d) the date of any reduction of the Commitments; and (e) such additional dates
as the Administrative Agent or the Majority Banks shall deem necessary. For
purposes of determining availability hereunder, the rate of exchange for any
Foreign Currency shall be the Spot Rate.

 

“Revolving Credit Loan”: as defined in subsection 2.1.

 

“Revolving Credit Note”: as defined in subsection 2.2.

 

“S&P”: Standard & Poor’s Ratings Services.

 

“Short-Term Ratings”: with respect to any Person, the short-term debt ratings of
such Person issued by the Rating Agencies.

 

“Significant Subsidiary”: at any date, any Subsidiary of the Company which,
together with its Subsidiaries, (i) has a proportionate share of Consolidated
Net Assets that exceeds 10% at the time of determination or (ii) has equity in
the Consolidated Net Income that exceeds 10% for the period of the four most
recently completed fiscal quarters preceding the time of determination.

 

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Spot Rate”: with respect to any Foreign Currency, the rate quoted by Wachovia
as the spot rate for the purchase by Wachovia of such Foreign Currency with
Dollars through its principal foreign exchange trading office at approximately
11:00 A.M. New York City time, on the date two Business Days prior to the date
as of which the foreign exchange computation is made.

 

“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, directly or indirectly through one or more intermediaries, or
both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company.

 

“Swing Line Commitment”: the obligation of the Swing Line Bank to make Committed
Swing Line Loans pursuant to subsection 2.19 in an aggregate amount at any one
time outstanding up to $150,000,000.

 

“Swing Line Loan”: as defined in subsection 2.19(a).

 

“Swing Line Note”: as defined in subsection 2.19(b).

 

“Termination Date”: October 24, 2010.

 

20



--------------------------------------------------------------------------------

“Tranche”: the reference to Eurodollar Loans the Interest Periods with respect
to all of which begin on the same date and end on the same later date (whether
or not such Loans shall originally have been made on the same day); Tranches may
be identified as “Eurodollar Tranches”.

 

“Transferee”: as defined in subsection 9.6(f).

 

“Treaty on European Union”: the Treaty of Rome of March 25, 1957, as amended by
the Single European Act 1986 and the Maastricht Treaty (which was signed at
Maastricht on February 1, 1992 and came into force on November 1, 1993), as
amended from time to time.

 

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“Unrefunded Swing Line Loans”: as defined in subsection 2.19(d).

 

“Wachovia”: Wachovia Bank, National Association, together with its successors
and/or assigns.

 

1.2 Other Definitional Provisions.

 

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the Notes or any certificate or
other document made or delivered pursuant hereto.

 

(b) As used herein and in the Notes, and any certificate or other document made
or delivered pursuant hereto, accounting terms relating to the Company and its
Subsidiaries not defined in subsection 1.1 and accounting terms partly defined
in subsection 1.1, to the extent not defined, shall have the respective meanings
given to them under GAAP.

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

1.3 Accounting Terms.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made in accordance
with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Company delivered to the Banks.

 

21



--------------------------------------------------------------------------------

1.4 Exchange Rates; Currency Equivalents.

 

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Amounts of Extensions of
Credit and amounts outstanding hereunder denominated in Foreign Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by the Company hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency for purposes of the Loan Documents shall be such Dollar Amount as so
determined by the Administrative Agent.

 

(b) Wherever in this Agreement in connection with an Extension of Credit,
conversion, continuation or prepayment of a Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Extension of
Credit or Loan is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar Amount (rounded to the
nearest 1,000 units of such Foreign Currency), as determined by the
Administrative Agent.

 

1.5 Computation of Dollar Amounts.

 

References herein to minimum Dollar Amounts and integral multiples stated in
Dollars, where they shall also be applicable to Foreign Currency, shall be
deemed to refer to approximate Foreign Currency Equivalents.

 

SECTION 2

 

AMOUNT AND TERMS OF COMMITMENTS

 

2.1 Commitments.

 

(a) Subject to the terms and conditions hereof, each Bank severally agrees to
make revolving credit loans (each, a “Revolving Credit Loan”; collectively, the
“Revolving Credit Loans”) in Dollars and in Foreign Currencies to the Company
from time to time during the Commitment Period in an aggregate principal Dollar
Amount (determined as of the most recent Revaluation Date) at any one time
outstanding which, when added to the amount of such Bank’s Commitment Percentage
of the aggregate principal amount of all Swing Line Loans and LOC Obligations
then outstanding, shall not exceed the amount of such Bank’s Commitment;
provided that, (i) after giving effect to the use of proceeds of Revolving
Credit Loans to repay any Swing Line Loans or LOC Obligations, the aggregate
principal Dollar Amount (determined as of the most recent Revaluation Date) of
Revolving Credit Loans, Swing Line Loans, Bid Loans and LOC Obligations
outstanding at any one time shall not exceed the aggregate amount of the
Commitments at such time; and (ii) the aggregate principal Dollar Amount
(determined as of the most recent Revaluation Date) of Revolving Credit Loans
that are Foreign Currency Loans outstanding to the Company shall not exceed
$250,000,000. During the

 

22



--------------------------------------------------------------------------------

Commitment Period the Company may use the Commitments by borrowing, prepaying
the Revolving Credit Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof.

 

(b) The Revolving Credit Loans may from time to time be (i) Eurodollar Loans,
(ii) ABR Loans, or (iii) a combination thereof, as determined by the Company and
notified to the Administrative Agent in accordance with subsections 2.3 and 2.7,
provided that (1) no Revolving Credit Loan shall be made as a Eurodollar Loan
after the day that is one month prior to the Termination Date and (2) all
Foreign Currency Loans must be Eurodollar Loans.

 

2.2 Revolving Credit Notes. The Revolving Credit Loans made by each Bank shall
be evidenced by a promissory note of the Company, substantially in the form of
Exhibit A with appropriate insertions as to payee, date and principal amount (a
“Revolving Credit Note”), payable to the order of such Bank and in a principal
Dollar Amount (determined as of the most recent Revaluation Date) equal to the
aggregate unpaid principal Dollar Amount (determined as of the most recent
Revaluation Date) of all Revolving Credit Loans made by such Bank. Each Bank is
hereby authorized to record the date, Type, currency and amount of each
Revolving Credit Loan made by such Bank, each continuation thereof, each
conversion of all or a portion thereof to another Type, the date and amount of
each payment or prepayment of principal thereof and, in the case of Eurodollar
Loans, the length of each Interest Period with respect thereto, on the schedule
annexed to and constituting a part of its Revolving Credit Note, and any such
recordation shall constitute prima facie evidence of the accuracy of the
information so recorded, provided that the failure of any Bank to make any such
recordation (or any error in such recordation) shall not affect the obligations
of the Company hereunder or under any Revolving Credit Note in respect of the
Revolving Credit Loans. Each Revolving Credit Note shall (x) be dated the
Closing Date, (y) be stated to mature on the Termination Date and (z) provide
for the payment of interest in accordance with subsection 2.9.

 

2.3 Procedure for Borrowing. The Company may borrow under the Commitments during
the Commitment Period on any Business Day, provided that the Company shall
deliver to the Administrative Agent a Borrowing Certificate (which certificate
to be effective on the requested Borrowing Date must be received by the
Administrative Agent (a) prior to 12:00 noon, New York City time, three Business
Days prior to the requested Borrowing Date, if all or any part of the requested
Revolving Credit Loans are to be initially Eurodollar Loans, (b) prior to 10:00
A.M., London, England time, four Business Days prior to the requested Borrowing
Date, if all or any part of the requested Revolving Credit Loans are to be
Foreign Currency Loans and (c) prior to 12:00 noon, New York City time, on the
requested Borrowing Date, otherwise), specifying (i) the amount to be borrowed,
(ii) the currency to be borrowed, (iii) the requested Borrowing Date,
(iv) whether the borrowing is to be of Eurodollar Loans, ABR Loans or a
combination thereof (if the borrowing is to be denominated in a Foreign
Currency, the borrowing must be comprised entirely of Eurodollar Loans) and
(v) if the borrowing is to be entirely or partly of Eurodollar Loans, the
aggregate amount of such Eurodollar Loans and the amounts of each such
Eurodollar Loan and the respective length of the initial Interest Period
therefor. Each borrowing under the Commitments shall be in a Dollar Amount equal
to (x) in the case of ABR Loans other than a Swing Line Loan, $5,000,000 or a
whole multiple of $1,000,000 in excess

 

23



--------------------------------------------------------------------------------

thereof (or, if the then Available Commitments are less than $5,000,000, such
lesser amount) and (y) in the case of Eurodollar Loans, $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Upon receipt of a Borrowing
Certificate, the Administrative Agent shall promptly notify each Bank thereof.

 

Each Bank will make the amount of its pro rata share of each borrowing available
to the Administrative Agent for the account of the Company at the applicable
office of the Administrative Agent specified in subsection 9.2 or such other
office specified by the Administrative Agent from time to time prior to
(a) 2:00 P.M., New York City time in the case of ABR Loans and 11:00 A.M., New
York City time in the case of Eurodollar Loans denominated in Dollars and
(b) the Applicable Time specified by the Administrative Agent in the case of any
Foreign Currency Loan, on the Borrowing Date requested by the Company in Dollars
or the applicable Foreign Currency and in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Company
by the Administrative Agent crediting the account of the Company on the books of
such office with the aggregate of the amounts made available to the
Administrative Agent by the Banks and in like funds as received by the
Administrative Agent.

 

2.4 Fees.

 

(a) The Company agrees to pay to the Administrative Agent, for the account of
each Bank, a facility fee for the period from and including the Closing Date
through the Termination Date, calculated as an amount equal to the product of
(i) the Facility Fee Rate and (ii) the average daily amount of the Commitment of
such Bank (regardless of usage) during the period for which such facility fee is
calculated, payable in arrears on the last day of each December, March, June and
September (for the quarterly period ended on such date) and on the Termination
Date or such earlier date on which the Commitments shall terminate as provided
herein (for the period from the last quarterly payment date to the Termination
Date or such other date, as applicable). Such payments shall commence on
December 31, 2005, and such first payment shall be for the period from the
Closing Date through December 31, 2005.

 

(b) The Company agrees to pay to the Administrative Agent, the Syndication Agent
and the Joint Lead Arrangers for their own account, as the case may be, the fees
in the respective amounts and at the respective times set forth in the Fee
Letters.

 

(c) If on any date the aggregate outstanding principal Dollar Amount (determined
as of the most recent Revaluation Date) of Loans and LOC Obligations hereunder
exceeds 50% of the aggregate Commitments of all Banks hereunder, the Company
will pay to the Administrative Agent for the ratable benefit of the Banks a
utilization fee (the “Utilization Fee”) at a per annum rate equal to 5.0 basis
points on the outstanding principal Dollar Amount (determined as of the most
recent Revaluation Date) of Loans and LOC Obligations, payable in arrears on the
last day of each December, March, June and September (for the quarterly period
ended on such date) and on the Termination Date.

 

24



--------------------------------------------------------------------------------

(d) In consideration of the LOC Commitments, the Company agrees to pay to the
Administrative Agent a fee (the “Letter of Credit Fee”) equal to the Applicable
Margin per annum on the average daily maximum amount available to be drawn under
each Letter of Credit from the date of issuance to the date of expiration. The
Letter of Credit Fee shall be for the ratable benefit of the Banks (including
the Issuing Lenders).

 

(e) In addition to the Letter of Credit Fees payable pursuant to subsection (d)
hereof, the Company shall pay to each Issuing Lender for its own account without
sharing by the other Banks the reasonable and customary charges from time to
time of such Issuing Lender with respect to the amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit (collectively, the “Issuing Lender Fees”). Each Issuing Lender may
charge, and retain for its own account without sharing by the other Banks, an
additional facing fee (the “Letter of Credit Facing Fee”) in an amount per annum
to be agreed between the applicable Issuing Lender and the Company on the
average daily maximum amount available to be drawn under each such Letter of
Credit issued by it. The Letter of Credit Facing Fee shall be payable quarterly
in arrears on the last Business Day of each December, March, June and September
(for the quarterly period ended on such date) and on the Termination Date.

 

2.5 Termination or Reduction of Commitments. The Company shall have the right,
upon not less than five Business Days’ notice to the Administrative Agent, to
terminate the Commitments or, from time to time, to reduce the amount of the
Commitments, provided that no such termination or reduction shall be permitted
if, after giving effect thereto and to any prepayments of the Loans made on the
effective date thereof, the aggregate principal Dollar Amount (determined as of
the most recent Revaluation Date) of the Loans and LOC Obligations then
outstanding would exceed the Commitments then in effect. Upon receipt of any
such notice the Administrative Agent shall promptly notify each Bank thereof.
Any such reduction shall be in an amount equal to $5,000,000 or a whole multiple
of $1,000,000 in excess thereof and shall reduce permanently the Commitments
then in effect. Any reduction (to the extent that, after such reduction, the
Commitment of the Swing Line Bank shall be less than the Swing Line Commitment
of the Swing Line Bank) or termination of the Commitment of the Swing Line Bank
shall automatically result in a termination or reduction in an equal amount of
the Swing Line Commitment of the Swing Line Bank.

 

2.6 Prepayments.

 

(a) Subject to subsection 2.16, the Company may at any time and from time to
time prepay the Revolving Credit Loans, in whole or in part, without premium or
penalty, upon irrevocable notice to the Administrative Agent given prior to
10:00 A.M., New York City time, at least three Business Days in advance in the
case of Eurodollar Loans and on the requested prepayment date in the case of ABR
Loans, specifying the date and amount of prepayment and whether the prepayment
is of Eurodollar Loans, ABR Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each. Upon receipt of any such
notice the Administrative Agent shall promptly notify each Bank thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein. Partial prepayments shall be in an

 

25



--------------------------------------------------------------------------------

aggregate principal Dollar Amount (determined as of the most recent Revaluation
Date) of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. The
Company shall not have the right to prepay any principal amount of any Bid Loan
without the prior written consent of the applicable Bank then making such Bid
Loan.

 

(b) If at any time after the Closing Date, (i) the sum of the aggregate
principal Dollar Amount (determined as of the most recent Revaluation Date) of
outstanding Revolving Credit Loans, Swing Line Loans, Bid Loans and LOC
Obligations shall exceed the aggregate amount of the Commitments at such time or
(ii) the aggregate principal Dollar Amount (determined as of the most recent
Revaluation Date) of Revolving Credit Loans that are Foreign Currency Loans
outstanding to the Company exceeds $250,000,000, in each case, the Loans shall
immediately be prepaid in an amount sufficient to eliminate such excess.

 

2.7 Conversion and Continuation Options.

 

(a) The Company may elect from time to time to convert Revolving Credit Loans
that are Eurodollar Loans to ABR Loans, by giving the Administrative Agent at
least two Business Days’ prior irrevocable notice of such election, provided
that any such conversion of Eurodollar Loans may only be made on the last day of
an Interest Period with respect thereto. The Company may elect from time to time
to convert ABR Loans to Eurodollar Loans by giving the Administrative Agent at
least three Business Days’ prior irrevocable notice of such election. Any such
notice of conversion to Eurodollar Loans shall specify the length of the initial
Interest Period or Interest Periods therefor. Upon receipt of any such notice
the Administrative Agent shall promptly notify each Bank thereof. All or any
part of outstanding Eurodollar Loans and ABR Loans may be converted as provided
herein, provided that (i) no Loan may be converted into a Eurodollar Loan when
any Event of Default has occurred and is continuing and the Administrative Agent
or the Majority Banks have determined that such a conversion is not appropriate,
(ii) any such conversion may only be made if, after giving effect thereto,
subsection 2.8 shall not have been contravened, (iii) no Loan may be converted
into a Eurodollar Loan after the date that is one month prior to the Termination
Date and (iv) no Revolving Credit Loan denominated in a Foreign Currency may be
converted to an ABR Loan.

 

(b) Any Revolving Credit Loans that are Eurodollar Loans may be continued as
such upon the expiration of the then current Interest Period with respect
thereto by the Company giving notice to the Administrative Agent, in accordance
with the applicable provisions of the term “Interest Period” set forth in
subsection 1.1, of the length of the next Interest Period to be applicable to
such Loans, provided that no Eurodollar Loan may be continued as such (i) when
any Event of Default has occurred and is continuing and the Administrative Agent
or the Majority Banks have determined that such a continuation is not
appropriate, (ii) if, after giving effect thereto, subsection 2.8 would be
contravened or (iii) after the date that is one month prior to the Termination
Date and provided, further, that if the Company shall fail to give any required
notice as described above in this paragraph or if such continuation is not
permitted pursuant to the preceding

 

26



--------------------------------------------------------------------------------

proviso such Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each Bank thereof. For purposes of
this subsection, any reference to an ABR Loan shall be deemed to exclude any
Swing Line Loan.

 

(c) Unless otherwise agreed to by the Majority Banks, upon the occurrence and
during the continuance of any Event of Default, all Foreign Currency Loans then
outstanding shall be redenominated into Dollars (based on the Dollar Amount
(determined as of the most recent Revaluation Date) of such Foreign Currency
Loans on the date of redenomination) on the last day of the then current
Interest Periods of such Foreign Currency Loans; provided that in each case the
Company shall be liable for any currency exchange loss related to such payments
and shall promptly pay to each Bank upon receipt of notice thereof by the
Company from such Bank the amount of any such loss incurred by such Bank.

 

2.8 Minimum Amounts of Tranches. All borrowings, conversions and continuations
of Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of the Loans comprising each Eurodollar
Tranche shall be equal to a Dollar Amount (determined as of the most recent
Revaluation Date) of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.

 

2.9 Interest Rates and Payment Dates.

 

(a) Each ABR Loan shall bear interest at a rate per annum equal to the ABR.

 

(b) Each Revolving Credit Loan that is a Eurodollar Loan shall bear interest for
each day during each Interest Period with respect thereto at a rate per annum
equal to the Eurodollar Rate determined for such Interest Period plus the
Applicable Margin.

 

(c) Each Bid Loan shall bear interest as provided in subsection 2.18.

 

(d) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum which is (x) in the case of overdue principal, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this subsection plus 2% or (y) in the case of overdue interest, the rate
described in paragraph (a) of this subsection plus 2%, in each case from the
date of such non-payment until such amount is paid in full (as well after as
before judgment).

 

(e) Interest on each Revolving Credit Loan and each Swing Line Loan shall be
payable in arrears on each Interest Payment Date, provided that interest
accruing pursuant to paragraph (d) of this subsection shall be payable on
demand. Interest on each Bid Loan shall be payable as set forth in the
applicable Bid Note.

 

27



--------------------------------------------------------------------------------

2.10 Computation of Interest and Fees.

 

(a) Facility fees and, whenever it is calculated on the basis of the Prime Rate,
interest on ABR Loans and Foreign Currency Loans denominated in Pounds Sterling,
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed; otherwise, interest shall be calculated on the
basis of a 360-day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Company and the Banks of each
determination of a Eurodollar Rate. The Administrative Agent shall as soon as
practicable notify the Company and the Banks of the effective date and the
amount of each such change in interest rate.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Company and the Banks in the absence of manifest error. The Administrative Agent
shall, at the request of the Company, deliver to the Company a statement showing
the quotations used by the Administrative Agent in determining any interest rate
pursuant to subsection 2.9(b) or (c).

 

(c) It is the intent of the Banks and the Company to conform to and contract in
strict compliance with applicable usury law from time to time in effect. All
agreements between the Banks and the Company are hereby limited by the
provisions of this subsection which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any Loans), shall the interest
taken, reserved, contracted for, charged, or received under this Agreement,
under the Notes or otherwise, exceed the maximum nonusurious amount permissible
under applicable law. If, from any possible construction of any of the Loan
Documents or any other document, interest would otherwise be payable in excess
of the maximum nonusurious amount, any such construction shall be subject to the
provisions of this paragraph and such interest shall be automatically reduced to
the maximum nonusurious amount permitted under applicable law, without the
necessity of execution of any amendment or new document. If any Bank shall ever
receive anything of value which is characterized as interest on the Loans under
applicable law and which would, apart from this provision, be in excess of the
maximum nonusurious amount, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Loans and not to the payment of interest, or
refunded to the Company or the other payor thereof if and to the extent such
amount which would have been excessive exceeds such unpaid principal amount of
the Loans. The right to demand payment of the Loans or any other Indebtedness
evidenced by any of the Loan Documents does not include the right to receive any
interest which has not otherwise accrued on the date of such demand, and the
Banks do not intend to charge or receive any unearned interest in the event of
such demand. All interest paid or agreed to be paid to the Banks with respect to
the Loans shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Loans

 

28



--------------------------------------------------------------------------------

so that the amount of interest on account of such Indebtedness does not exceed
the maximum nonusurious amount permitted by applicable law.

 

2.11 Inability to Determine Interest Rate. In the event that prior to the first
day of any Interest Period:

 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Company) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

(b) the Administrative Agent shall have received notice from the Majority Banks
that the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Banks (as conclusively
certified by such Banks) of making or maintaining their affected Loans during
such Interest Period, the Administrative Agent shall give telecopy or telephonic
(confirmed in writing) notice thereof to the Company and the Banks as soon as
practicable thereafter. If such notice is given (w) any affected Foreign
Currency Loans requested to be made on the first day of such Interest Period
shall be made, at the sole option of the applicable Borrower, in Dollars as ABR
Loans or such request shall be cancelled, (x) any Eurodollar Loans requested to
be made on the first day of such Interest Period shall be made as ABR Loans or
Fixed Rate Bid Loans based upon the ABR, (y) any Loans that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
converted to or continued as ABR Loans in Dollars and (z) any Loans that
pursuant to subsection 2.7(b) were to have been continued on the first day of
such Interest Period as Eurodollar Loans shall be converted to ABR Loans in
Dollars. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Company have the right to convert Loans to Eurodollar Loans.

 

2.12 Pro Rata Treatment and Payments.

 

(a) Each borrowing of Revolving Credit Loans and any reduction of the
Commitments shall be made pro rata according to the respective Commitment
Percentages of the Banks. Unless otherwise required by the terms of this
Agreement, each payment under this Agreement or any Note shall be applied,
first, to any fees then due and owing by the Company pursuant to subsection 2.4,
second, to interest then due and owing in respect of the Notes of the Company
and, third, to principal then due and owing hereunder and under the Notes of the
Company. Each payment on account of any fees pursuant to subsection 2.4 shall be
made pro rata in accordance with the respective amounts due and owing (except as
to the Letter of Credit Facing Fee and the Issuing Lender Fees). Each payment
(other than prepayments) by the Company on account of principal of and interest
on the Revolving Credit Loans shall be made pro rata according to the respective
amounts due and owing. Without limiting the terms of the preceding sentence,
accrued interest on any Loans denominated in a Foreign Currency shall be

 

29



--------------------------------------------------------------------------------

payable in the same Foreign Currency as such Loan. Payments made pursuant to
subsection 2.13 shall be applied in accordance with such section. All payments
(including prepayments) to be made by the Company on account of principal,
interest and fees shall be made without defense, set-off or counterclaim (except
as provided in subsection 2.15(b)) and shall be made to the Administrative Agent
for the account of the Banks at the Administrative Agent’s office specified in
subsection 9.2 or such other office specified by the Administrative Agent in
immediately available funds and (i) in the case of Loans or other amounts
denominated in Dollars, shall be made in Dollars not later than 12:00 noon New
York City time on the date when due and (ii) in the case of Loans or other
amounts denominated in a Foreign Currency, unless otherwise specified herein,
shall be made in such Foreign Currency not later than the Applicable Time
specified by the Administrative Agent on the date when due. Any payment received
after the foregoing deadlines shall be deemed received on the next Business Day.
The Administrative Agent shall distribute such payments to the Banks entitled
thereto promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. If
any payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.

 

(b) Notwithstanding any other provisions of this Agreement to the contrary,
after the exercise of remedies by the Administrative Agent or the Banks pursuant
to Section 7 (or after the Commitments shall automatically terminate and the
Loans (with accrued interest thereon) and all other amounts under the Loan
Documents (including without limitation the maximum amount of all contingent
liabilities under Letters of Credit) shall automatically become due and payable
in accordance with the terms of such Section), all amounts collected or received
by the Administrative Agent or any Bank on account of the Obligations or any
other amounts outstanding under any of the Loan Documents shall be paid over or
delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Banks under the Loan
Documents;

 

SECOND, to the payment of any fees owed to the Administrative Agent;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the Banks
in connection with enforcing its rights under the Loan Documents or otherwise
with respect to the Obligations owing to such Bank;

 

30



--------------------------------------------------------------------------------

FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;

 

FIFTH, to the payment of the outstanding principal amount of the Obligations and
the payment or cash collateralization of the outstanding LOC Obligations;

 

SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Loan Documents or otherwise and not repaid pursuant to
clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Banks shall receive an amount equal to its
pro rata share (based on the proportion that the then outstanding Loans and LOC
Obligations held by such Bank bears to the aggregate then outstanding Loans and
LOC Obligations) of amounts available to be applied pursuant to clauses “THIRD”,
“FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any amounts
available for distribution pursuant to clause ”FIFTH” above are attributable to
the issued but undrawn amount of outstanding Letters of Credit, such amounts
shall be held by the Administrative Agent in a cash collateral account and
applied (A) first, to reimburse the Issuing Lenders from time to time for any
drawings under such Letters of Credit and (B) then, following the expiration of
all Letters of Credit, to all other obligations of the types described in
clauses “FIFTH” and “SIXTH” above in the manner provided in this
subsection 2.12(b).

 

(c) Unless the Administrative Agent shall have been notified in writing by any
Bank prior to a Borrowing Date that such Bank will not make the amount that
would constitute its Commitment Percentage of the borrowing of a Revolving
Credit Loan on such date available to the Administrative Agent, the
Administrative Agent may assume that such Bank has made such amount available to
the Administrative Agent on such Borrowing Date, and the Administrative Agent
may, in reliance upon such assumption, make available to the Company a
corresponding amount. If such amount is made available to the Administrative
Agent on a date after such Borrowing Date, such Bank shall pay to the
Administrative Agent on demand an amount equal to the product of (i) the daily
average Federal Funds Effective Rate (as defined in the definition of “ABR”)
during such period as quoted by the Administrative Agent, (ii) the amount of
such Bank’s Commitment Percentage of such borrowing, and (iii) a fraction the
numerator of which is the number of days that elapse from and including such
Borrowing Date to the date on which such Bank’s Commitment Percentage of such
borrowing shall have become immediately available to the Administrative Agent
and the denominator of which is 360. A certificate of the Administrative Agent
submitted to any Bank with respect to any amounts owing under this subsection
shall be conclusive in the absence of manifest error. If such Bank’s Commitment
Percentage of such borrowing is not in fact made available to the Administrative
Agent by such Bank within three Business Days of such Borrowing

 

31



--------------------------------------------------------------------------------

Date, the Administrative Agent shall be entitled to recover such amount with
interest thereon at the rate per annum applicable to ABR Loans hereunder, on
demand, from the Company.

 

(d) Unless the Administrative Agent shall have been notified in writing by the
Company, prior to the date on which any payment is due from the Company
hereunder (which notice shall be effective upon receipt) that the Company does
not intend to make such payment, the Administrative Agent may assume that the
Company has made such payment when due, and the Administrative Agent may in
reliance upon such assumption (but shall not be required to) make available to
each Bank on such payment date an amount equal to the portion of such assumed
payment to which such Bank is entitled hereunder, and if the Company has not in
fact made such payment to the Administrative Agent, such Bank shall, on demand,
repay to the Administrative Agent the amount made available to such Bank. If
such amount is repaid to the Administrative Agent on a date after the date such
amount was made available to such Bank, such Bank shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent to such
Bank to the date such amount is recovered by the Administrative Agent at a per
annum rate equal to the Federal Funds Effective Rate. A certificate of the
Administrative Agent submitted to the Company with respect to any amount owing
under this subsection shall be conclusive in the absence of manifest error.

 

2.13 Illegality.

 

(a) Notwithstanding any other provision herein, if any change in any Requirement
of Law or in the interpretation or application thereof shall make it unlawful
for any Bank to make or maintain Eurodollar Loans as contemplated by this
Agreement, (i) the commitment of such Bank hereunder to make Eurodollar Loans,
continue Eurodollar Loans as such and convert Domestic Dollar Loans to
Eurodollar Loans shall forthwith be cancelled and (ii) such Bank’s Loans then
outstanding as Eurodollar Loans, if any, shall be converted automatically to ABR
Loans or Fixed Rate Bid Loans denominated in Dollars based upon the ABR on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law. If any such conversion
of a Eurodollar Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Company shall pay to such Bank
such amounts, if any, as may be required pursuant to subsection 2.16.

 

(b) Notwithstanding any other provision herein, if there shall have occurred any
change in national or international financial, political or economic conditions
(including the imposition of or any change in exchange controls) or currency
exchange rates which would make it unlawful or impossible for any Bank to make
Loans denominated in any Foreign Currency to the Company, as contemplated by
this Agreement, (i) the commitment of such Bank hereunder to make Foreign
Currency Loans shall forthwith be cancelled and (ii) such Bank’s Loans then
outstanding as Foreign Currency Loans, if any, shall be converted automatically
to ABR Loans denominated in Dollars. If any conversion of a Foreign Currency
Loan occurs on a day which is not the

 

32



--------------------------------------------------------------------------------

last day of the then current Interest Period with respect thereto, the Company
shall pay to such Bank such amounts, if any, as may be required pursuant to
subsection 2.16.

 

2.14 Requirements of Law.

 

(a) In the event that Eurodollar Reserve Percentage or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Bank with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i) shall subject any Bank to any tax of any kind whatsoever with respect to
this Agreement, any Note, any Letter of Credit or any application related
thereto, or any Eurodollar Loan made by it, or change the basis of taxation of
payments to such Bank in respect thereof (except for taxes covered by
subsection 2.15 and changes in franchise taxes or the rate of tax on the overall
net income of such Bank);

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Bank which
is not otherwise included in the determination of the Eurodollar Rate or the
interest rate applicable to any Bid Loan hereunder; or

 

(iii) shall impose on such Bank any other condition;

 

and the result of any of the foregoing is to increase the cost to such Bank, by
an amount which such Bank deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or Bid Loans or the Letters of Credit
(or the Participation Interests therein), or to reduce any amount receivable
hereunder in respect thereof then, in any such case, the Company shall promptly
pay such Bank, upon its demand, any additional amounts necessary to compensate
such Bank for such increased cost or reduced amount receivable. If any Bank
becomes entitled to claim any additional amounts pursuant to this subsection, it
shall promptly notify the Company, through the Administrative Agent, of the
event by reason of which it has become so entitled. A certificate as to any
additional amounts payable pursuant to this subsection submitted by such Bank,
through the Administrative Agent, to the Company in good faith and setting forth
in reasonable detail the calculation of such amounts shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Notes and all other amounts payable hereunder
until the second anniversary of such payment and termination.

 

(b) In the event that any Bank or corporation controlling such Bank shall have
determined that any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Bank or
such corporation with any request or directive regarding capital adequacy
(whether or not having the force

 

33



--------------------------------------------------------------------------------

of law) from any Governmental Authority made subsequent to the date hereof does
or shall have the effect of reducing the rate of return on such Bank’s capital
as a consequence of its obligations hereunder to a level below that which such
Bank could have achieved but for such change or compliance (taking into
consideration such Bank’s policies with respect to capital adequacy) by an
amount deemed by such Bank to be material, then from time to time, after
submission by such Bank in good faith to the Company (with a copy to the
Administrative Agent) of a written request therefor setting forth in reasonable
detail the calculation of such amount (which request shall be conclusive in the
absence of manifest error), the Company shall pay to such Bank such additional
amount or amounts as will compensate such Bank for such reduction. This covenant
shall survive the termination of this Agreement and the payment of the Notes and
all other amounts payable hereunder until the second anniversary of such payment
and termination.

 

2.15 Taxes.

 

(a) Subject to subsection 2.15(b) or 9.6(g), as appropriate, all payments made
by the Company under this Agreement and the Notes shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding, in the case of
the Administrative Agent and each Bank, net income taxes and franchise taxes
(imposed in lieu of net income taxes) imposed on the Administrative Agent or
such Bank, as the case may be, as a result of a present or former connection
between the jurisdiction of the government or taxing authority imposing such tax
and the Administrative Agent or such Bank (excluding a connection arising solely
from the Administrative Agent or such Bank having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or the Notes) or any political subdivision or taxing authority thereof
or therein (all such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions and withholdings being hereinafter called “Taxes”). If any Taxes are
required to be withheld from any amounts payable to the Administrative Agent or
any Bank hereunder or under the Notes, the amounts so payable to the
Administrative Agent or such Bank (so long as such Bank is in compliance with
subsection 2.15(b) or 9.6(g), as appropriate and if applicable) shall be
increased to the extent necessary to yield to the Administrative Agent or such
Bank (after payment of all Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement and the
Notes. Whenever any Taxes are payable by the Company, as promptly as possible
thereafter the Company shall send to the Administrative Agent for its own
account or for the account of such Bank, as the case may be, a certified copy of
an original official receipt received by the Company showing payment thereof. If
the Company fails to pay any Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Company shall indemnify the Administrative
Agent and the Banks for any incremental taxes, interest or penalties that may
become payable by the Administrative Agent or any Bank as a result of any such
failure. The

 

34



--------------------------------------------------------------------------------

agreements in this subsection shall survive the termination of this Agreement
and the payment of the Notes and all other amounts payable hereunder.

 

(b) Each Bank party to this Agreement on the Closing Date that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) agrees that, on or prior to the Closing Date, it will deliver to the
Company and the Administrative Agent (i) two duly completed copies of United
States Internal Revenue Service Form W-8BEN or W-8ECI or successor applicable
form, as the case may be or (ii) in the case of such a Bank claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate to the effect that such Bank is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Company within the meaning of Section 881(c)(3)(B) of the Code or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) two duly completed copies of United States Internal Revenue Service
Form W-8BEN, in each case certifying such Bank’s entitlement to a complete
exemption from United States withholding tax with respect to interest payments
to be made under this Agreement and under any Note. Each such Bank also agrees
to deliver to the Company and the Administrative Agent two further copies of
such forms, or successor applicable forms or other manner of certification, as
the case may be, on or before the date that any such form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Company, and such extensions or
renewals thereof as may reasonably be requested by the Company or the
Administrative Agent, unless in any such case an event (including, without
limitation, any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Bank from duly completing
and delivering any such form with respect to it and such Bank so advises the
Company and the Administrative Agent. Each Bank party to this Agreement on the
Closing Date that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees that, on or prior to the Closing Date,
it will deliver to the Company and the Administrative Agent two duly completed
copies of United States Internal Revenue Service Form W-9, certifying that it is
not subject to United States backup withholding tax.

 

2.16 Indemnity. The Company agrees to indemnify each Bank and to hold each Bank
harmless from any loss or expense which such Bank may sustain or incur as a
consequence of (a) default by the Company in payment when due of the principal
amount of or interest on any Eurodollar Loan or Bid Loan, (b) default by the
Company in making a borrowing or conversion after the Company has given (or is
deemed to have given) a notice in accordance with subsection 2.18 (so long as
the Company shall have accepted a Bid Loan offered in connection with any such
notice), (c) default by the Company in making a borrowing of, conversion into or
continuation of Eurodollar Loans after the Company has given a notice requesting
the same in accordance with the provisions of this Agreement, (d) default by the
Company in making any prepayment of Eurodollar Loans after the Company has given
a notice thereof in accordance with the provisions of this Agreement or (e) the
making of a prepayment or conversion, or the purchase pursuant to
subsection 2.17, of Eurodollar Loans or Fixed Rate Bid Loans on a day which is
not the last day of an Interest Period with respect thereto, including, without
limitation,

 

35



--------------------------------------------------------------------------------

in each case, any such loss (other than non-receipt of the Applicable Margin or,
without duplication, anticipated profits) or expense arising from the
reemployment of funds obtained by it or from fees payable to terminate the
deposits from which such funds were obtained (it being understood that any such
calculation will be made on notional amounts as the Banks are not required to
show that they matched deposits specifically). A certificate as to any
additional amounts payable pursuant to this subsection submitted by such Bank,
through the Administrative Agent, to the Company in good faith shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Notes and all other amounts
payable hereunder.

 

2.17 Action of Affected Banks. Each Bank agrees to use reasonable efforts
(including reasonable efforts to change the booking office for its Loans) to
avoid or minimize any illegality pursuant to subsection 2.13 or any amounts
which might otherwise be payable pursuant to subsection 2.14(a) or 2.15;
provided, however, that such efforts shall not cause the imposition on such Bank
of any additional costs or legal or regulatory burdens deemed by such Bank to be
material and shall not be deemed by such Bank to be otherwise contrary to its
policies. In the event that such reasonable efforts are insufficient to avoid
all such illegality or all amounts that might be payable pursuant to
subsection 2.14(a) or 2.15, then such Bank (the “Affected Bank”) shall use its
reasonable efforts to transfer to any other Bank (which itself is not then an
Affected Bank) its Loans and Commitment subject to the provisions of
subsection 9.6(c); provided, however, that such transfer shall not be deemed by
such Affected Bank, in its sole discretion, to be disadvantageous to it or
contrary to its policies. In the event that the Affected Bank is unable, or
otherwise is unwilling, so to transfer its Loans and Commitment, the Company may
designate an alternate lender (reasonably acceptable to the Administrative
Agent) to purchase the Affected Bank’s Loans and Commitment, at par and
including accrued interest, and, subject to the provisions of subsection 9.6(c),
the Affected Bank shall transfer its Commitment to such alternate lender and
such alternate lender shall become a Bank hereunder. Any fee payable to the
Administrative Agent pursuant to subsection 9.6(e) in connection with such
transfer shall be for the account of the Company.

 

2.18 Bid Loans.

 

(a) The Company may request one or more Banks to make offers to make Bid Loans
denominated in Dollars from time to time on any Business Day during the period
from the Closing Date until the date seven days prior to the Termination Date in
the manner set forth in this subsection 2.18, provided that the aggregate
principal Dollar Amount (determined as of the most recent Revaluation Date) of
all Revolving Credit Loans, Swing Line Loans, LOC Obligations and Bid Loans
outstanding at any one time shall not exceed the aggregate amount of the
Commitments at such time. Each Bank may, but shall have no obligation to, make
such offers, and the Company may, but shall have no obligation to, accept any
such offers in the manner set forth herein.

 

(b) (i) The Company may request Bid Loans by delivering a Bid Loan Request to
the Administrative Agent, not later than 10:00 A.M. (New York City time) four
Business Days prior to the proposed Borrowing Date (in the case of a LIBOR Bid
Loan Request), and not later than 3:00 p.m. (New York City time)

 

36



--------------------------------------------------------------------------------

one Business Day prior to the proposed Borrowing Date (in the case of a Fixed
Rate Bid Loan Request). Each Bid Loan Request shall solicit Bid Quotes for Bid
Loans in an aggregate principal Dollar Amount (determined as of the most recent
Revaluation Date) of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof and for not more than four alternative maturity dates for such Bid
Loans, none of which shall be earlier than seven days from the respective
requested Borrowing Date or later than the earlier of (A) the date (1) 180 days
from the respective requested Borrowing Date in the case of a Fixed Rate Bid
Loan Request and (2) 6 months from the respective requested Borrowing Date in
the case of a LIBOR Bid Loan Request and (B) the Termination Date. Bid Loan
Requests may be submitted no more frequently than once during any period of
three successive Business Days. The Administrative Agent shall promptly notify
each Bank by facsimile transmission of the contents of each Bid Loan Request
received by it.

 

(ii) In the case of a LIBOR Bid Loan Request, upon receipt of notice from the
Administrative Agent of the contents of such Bid Loan Request, any Bank that
elects, in its sole discretion, to do so, may irrevocably offer to make one or
more Bid Loans at the Eurodollar Rate plus or minus a margin for each such Bid
Loan determined by such Bank in its sole discretion. Any such irrevocable offer
shall be made by delivering a Bid Quote to the Administrative Agent, before
10:00 A.M. (New York City time) three Business Days before the proposed
Borrowing Date, setting forth the maximum amount of Bid Loans for each maturity
date which such Bank would be willing to make (which amount may, subject to
subsection 2.1(a), exceed such Bank’s Commitment) and the margin above or below
the Eurodollar Rate at which such Bank is willing to make each such Bid Loan;
the Administrative Agent shall advise the Company before 10:30 A.M. (New York
City time) three Business Days before the proposed Borrowing Date, of the
contents of each such Bid Quote received by it. If the Administrative Agent in
its capacity as a Bank shall, in its sole discretion, elect to make any such
offer, it shall advise the Company of the contents of its Bid Quote before
9:45 A.M. (New York City time) three Business Days before the proposed Borrowing
Date.

 

(iii) In the case of a Fixed Rate Bid Loan Request, upon receipt of notice from
the Administrative Agent of the contents of such Bid Loan Request, any Bank that
elects, in its sole discretion, to do so, may irrevocably offer to make one or
more Bid Loans at a rate or rates of interest for each such Bid Loan determined
by such Bank in its sole discretion. Any such irrevocable offer shall be made by
delivering a Bid Quote to the Administrative Agent, before 9:30 A.M. (New York
City time) on the proposed Borrowing Date, setting forth the maximum amount of
Bid Loans for each maturity date which such Bank would be willing to make (which
amount may, subject to subsection 2.1(a), exceed such Bank’s Commitment) and the
rate or rates of interest therefor; the Administrative Agent shall advise the
Company before 10:00 A.M. (New York City time) on the proposed Borrowing Date of
the contents of each such Bid Quote received by it.

 

37



--------------------------------------------------------------------------------

If the Administrative Agent in its capacity as a Bank shall, in its sole
discretion, elect to make any such offer, it shall advise the Company of the
contents of its Bid Quote before 9:15 A.M. (New York City time) on the proposed
Borrowing Date.

 

(iv) The Company shall before 11:30 A.M. (New York City time) three Business
Days before the proposed Borrowing Date in the case of a LIBOR Bid Loan Request
and before 10:30 A.M. (New York City time) on the proposed Borrowing Date in the
case of a Fixed Rate Bid Loan Request either, in its absolute discretion:

 

(A) cancel such Bid Loan Request by giving the Administrative Agent telephone
notice to that effect, or

 

(B) accept one or more of the offers made by any Bank or Banks pursuant to
clause (ii) or clause (iii) above, as the case may be, by giving telephone
notice (immediately confirmed by execution and facsimile transmission of a Bid
Loan Confirmation) to the Administrative Agent of the amount of Bid Loans to be
made by each Bank (which amount shall be equal to or less than the maximum
amount requested to be made, but in no event less than $5,000,000 and in
integral multiples of $1,000,000 in excess thereof, notified to the Company by
the Administrative Agent on behalf of such Bank for such Bid Loans pursuant to
clause (ii) or clause (iii) above, as the case may be), provided that the
Company may not accept offers for Bid Loans in an aggregate principal amount in
excess of the maximum principal amount requested in the related Bid Loan
Request.

 

(v) If the Company notifies the Administrative Agent that a Bid Loan Request is
cancelled pursuant to clause (iv)(A) above, the Administrative Agent shall give
prompt telephone notice thereof to the Banks, and the Bid Loans requested
thereby shall not be made.

 

(vi) If the Company accepts one or more of the offers made by any Bank or Banks
pursuant to clause (iv)(B) above, the Administrative Agent shall as promptly as
practicable following receipt of the Company’s acceptance, three Business Days
before the proposed Borrowing Date in the case of a LIBOR Bid Loan Request and
on the proposed Borrowing Date in the case of a Fixed Rate Bid Loan Request,
notify each Bank which has made such an offer, of the aggregate amount of such
Bid Loans to be made on such Borrowing Date for each maturity date and of the
acceptance of any offers for each maturity date to make such Bid Loans made by
such Bank. Each Bank which is to make a Bid Loan shall, before 12:00 noon (New
York City time) on the Borrowing Date specified in the Bid Loan Request
applicable thereto, make available to the Administrative Agent at its office set
forth in subsection 9.2 the amount of such Bank’s Bid Loans, in immediately
available funds. The Administrative Agent will make such

 

38



--------------------------------------------------------------------------------

funds available to the Company as soon as practicable on such date at the
Administrative Agent’s aforesaid address.

 

(vii) Each Bid Loan shall be evidenced by a promissory note of the Company,
substantially in the form of Exhibit E, with appropriate insertions (a “Bid
Note”), payable to the order of the applicable Bank and representing the
obligation of the Company to pay the unpaid principal amount of all Bid Loans
made by such Bank, and to pay interest thereon as prescribed in
subsection 2.18(e). Each such Bank is hereby authorized to record the date and
amount of each Bid Loan made by such Bank, the maturity date thereof, the date
and amount of each payment of principal thereof and the interest rate with
respect thereto on the schedule annexed to and constituting part of its Bid Note
or in the books and records of such Bank in such manner as is reasonable and
customary, and any such recordation shall constitute prima facie evidence of the
accuracy of the information so recorded, provided that the failure to make any
such recordation shall not affect the obligations of the Company hereunder or
under any Bid Note. Each Bid Note shall be dated the Closing Date and each Bid
Loan evidenced thereby shall bear interest for the period from and including the
Borrowing Date thereof on the unpaid principal amount thereof from time to time
outstanding at the applicable rate per annum determined as provided in, and such
interest shall be payable as specified in, subsection 2.18(e).

 

(c) Within the limits and on the conditions set forth in this subsection 2.18,
the Company may from time to time borrow under this subsection 2.18, repay
pursuant to paragraph (d) below, and reborrow under this subsection 2.18.

 

(d) The Company shall repay to the Administrative Agent for the account of each
Bank which has made a Bid Loan on the maturity date of each Bid Loan (such
maturity date being that specified by the Company for repayment of such Bid Loan
in the related Bid Loan Request) the then unpaid principal amount of such Bid
Loan. The Company shall not have the right to prepay any principal amount of any
Bid Loan without the prior written consent of the applicable Bank then making
such Bid Loan.

 

(e) The Company shall pay interest on the unpaid principal amount of each Bid
Loan from the date of such Bid Loan to the stated maturity date thereof, at the
rate of interest for such Bid Loan determined pursuant to paragraph (b) above
(calculated on the basis of a 360 day year for actual days elapsed), payable on
the Interest Payment Date specified by the Company for such Bid Loan in the
related Bid Loan Request as provided in the Bid Note evidencing such Bid Loan.

 

2.19 Swing Line Commitments.

 

(a) Subject to the terms and conditions hereof and provided no Default or Event
of Default shall have occurred and be continuing, the Swing Line Bank hereby
agrees to make swing line loans to the Company (individually, a “Committed Swing
Line Loan”; collectively the “Committed Swing Line Loans”; or the “Swing Line
Loans”)

 

39



--------------------------------------------------------------------------------

from time to time during the Commitment Period in an aggregate principal amount
at any one time outstanding not to exceed the Swing Line Commitment; provided
that the aggregate unpaid principal amount of all Swing Line Loans, together
with the aggregate unpaid principal amount of all Revolving Credit Loans, LOC
Obligations and all Bid Loans at any one time outstanding, may not exceed the
aggregate amount of the Commitments. Amounts borrowed by the Company under this
subsection 2.19 may be repaid and, through but excluding the Termination Date,
reborrowed. All Committed Swing Line Loans shall be made as ABR Loans and may
not be converted into Eurodollar Loans. Each borrowing of Swing Line Loans shall
be in an amount equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. The Company shall give the Administrative Agent (which shall promptly
notify the Swing Line Bank) irrevocable notice (which notice must be received by
the Administrative Agent prior to 2:00 P.M., New York City time) on the
requested Borrowing Date specifying the amount of the requested Committed Swing
Line Loan to be made by the Swing Line Bank. The proceeds of each Committed
Swing Line Loan shall be made available by the Swing Line Bank to the
Administrative Agent for the account of the Company at the applicable office of
the Administrative Agent specified prior to 4:30 p.m. on the requested Borrowing
Date.

 

(b) The Swing Line Loans made by the Swing Line Bank to the Company shall be
evidenced by a promissory note of the Company substantially in the form of
Exhibit I, with appropriate insertions (the “Swing Line Note”), payable to the
order of the Swing Line Bank and representing the obligation of the Company to
pay the unpaid principal amount of the Swing Line Loans made to the Company,
with interest thereon as prescribed in subsection 2.9. The Swing Line Bank is
hereby authorized to record the Borrowing Date, the amount of each Swing Line
Loan made to the Company and the date and amount of each payment or prepayment
of principal thereof, on the schedule annexed to and constituting a part of its
Swing Line Note (or any continuation thereof) and any such recordation shall
constitute prima facie evidence of the accuracy of the information so recorded.
Each Swing Line Note shall (a) be dated the Closing Date, (b) be stated to
mature on the Termination Date and (c) bear interest for the period from the
date thereof to the Termination Date on the unpaid principal amount thereof from
time to time outstanding at the applicable interest rate per annum determined as
provided in, and payable as specified in, subsection 2.9.

 

(c) In the event that the Company has not notified the Administrative Agent of
its intent to repay the Swing Line Loans made on any Borrowing Date by
12:00 noon New York City time on the Business Day immediately following such
Borrowing Date and has not in fact repaid such Swing Line Loans (including
accrued interest thereon) in full by such time, the Company shall be deemed to
have made an irrevocable request to the Administrative Agent under
subsection 2.3 (which for purposes of this subsection shall be deemed to be
timely and sufficient) for a borrowing on such date of Revolving Credit Loans
that are ABR Loans in an aggregate amount equal to the then unpaid aggregate
principal amount of such Swing Line Loans made to the Company. The proceeds of
such Revolving Credit Loans shall be immediately applied to repay such Swing
Line Loans.

 

40



--------------------------------------------------------------------------------

(d) In the event that for any reason whatsoever (including, without limitation,
the occurrence of an event specified in paragraph (g) of subsection 7 with
respect to the Company), the procedures set forth in the foregoing paragraph (c)
are not followed, each Bank shall, upon notice from the Administrative Agent,
promptly purchase from the Swing Line Bank participations in (or, if and to the
extent specified by the Swing Line Bank, a direct interest in) the Swing Line
Loans made by the Swing Line Bank (collectively, the “Unrefunded Swing Line
Loans”) in an aggregate amount equal to the amount of the Revolving Credit Loan
it would have been obligated to make pursuant to the procedures set forth in the
foregoing paragraph (c).

 

(e) Each Bank shall, not later than 4:00 P.M. New York City time on the Business
Day on which such notice is received (if such notice is received by 2:15 P.M.
New York City time) or 9:00 A.M. New York City time on the next succeeding
Business Day (if such notice is received after 2:15 P.M. New York City time),
make available the amount of the Revolving Credit Loan to be made by it (or the
amount of the participations or direct interests to be purchased by it, as the
case may be) to the Administrative Agent at the applicable office of the
Administrative Agent specified in subsection 9.2 and the amount so received by
the Administrative Agent shall promptly be made available to the Swing Line Bank
by remitting the same, in immediately available funds, to the Swing Line Bank,
in accordance with the provisions of paragraph (g) below.

 

(f) Whenever, at any time after the Swing Line Bank has received from any Bank
such Bank’s participating interest in an Unrefunded Swing Line Loan pursuant to
paragraph (d) above, the Swing Line Bank receives any payment on account
thereof, the Swing Line Bank will distribute to such Bank its participating
interest in such amount (appropriately adjusted in the case of interest
payments, to reflect the period of time during which such Bank’s participating
interest was outstanding and funded); provided, however, that in the event that
such payment received by the Swing Line Bank is required to be returned, such
Bank will return to the Swing Line Bank any portion thereof previously
distributed by the Swing Line Bank to it.

 

(g) All payments (including prepayments) to be made by the Company hereunder and
under the Swing Line Notes, whether on account of principal, interest, fees or
otherwise, shall be made without set off, counterclaim or any other deduction
whatsoever and shall be made prior to 1:00 P.M., New York City time, on the due
date thereof to the Administrative Agent, for the account of the Swing Line
Bank, at the Administrative Agent’s office specified in subsection 9.2, in
Dollars and in immediately available funds, and upon receipt by the
Administrative Agent of any payment made by the Company in accordance with the
terms of this Agreement and the Swing Line Notes, the Company shall have
satisfied its payment obligation with respect to the obligation on account of
which such payment was made. Any such payment made at or after 1:00 P.M. New
York City time, on any day shall be deemed made on the following Business Day.
The Administrative Agent shall distribute such payments to the Swing Line Bank
promptly upon receipt in like funds as received. If any payment hereunder
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the

 

41



--------------------------------------------------------------------------------

next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension.

 

(h) Anything in this Agreement to the contrary notwithstanding (including,
without limitation, in subsection 4.2), the obligation of each Bank to make its
Revolving Credit Loan (or purchase its participation or direct interest in such
Swing Line Loan, as the case may be) pursuant to this subsection 2.19 is
unconditional under any and all circumstances whatsoever and shall not be
subject to set-off, counterclaim or defense to payment that such Bank may have
or have had against the Company, the Administrative Agent, the Swing Line Bank
or any other Bank and, without limiting any of the foregoing, shall be
unconditional irrespective of (i) occurrence of any Default, (ii) the financial
condition of the Company, any Affiliate, the Administrative Agent, the Swing
Line Bank or any other Bank or (iii) the termination or cancellation of the
Commitments. The Company agrees that any Bank so purchasing a participation (or
direct interest) in such Swing Line Loan may exercise all rights of set-off,
bankers’ lien, counter claim or similar rights with respect to such
participation as fully as if such Bank were a direct holder of a Swing Line Loan
in the amount of such participation .

 

(i) Notwithstanding any of the provisions set forth herein, if the Swing Line
Bank is notified by the Administrative Agent that an Event of Default has
occurred and is continuing, the Swing Line Bank shall not be permitted to make
any Swing Line Loans hereunder.

 

2.20 Increase of Commitments.

 

(a) At the request of the Company to the Administrative Agent, the aggregate
Commitments hereunder may be increased after the Closing Date on one or more
occasions by not more than $500,000,000 provided that (i) each such increase is
in a minimum amount of $50,000,000 and $10,000,000 increments in excess thereof,
(ii) the sum of the aggregate Commitments hereunder shall not exceed
$2,000,000,000 after giving effect to such increases, (iii) each Bank whose
Commitment is increased consents, (iv) the consent of the Administrative Agent
is obtained, (v) no Default or Event of Default shall have occurred and be
continuing and (vi) if, after giving effect to such increase, the sum of the
aggregate Commitments hereunder shall exceed $1,500,000,000, the approval of the
Board of Directors of the Company, or a properly empowered committee of such
Board, shall be obtained.

 

(b) In the event that the Company and one or more of the Banks (or other
financial institutions which may elect to participate with the consent of the
Administrative Agent) shall agree, in accordance with Section 2.20(a), upon such
an increase in the aggregate Commitments, the Company, the Administrative Agent
and each financial institution in question shall enter into a Commitment
Increase Supplement (a form of which is attached hereto as Exhibit J) setting
forth the amounts of the increase in Commitments and providing that the
additional financial institutions participating shall be deemed to be included
as Banks for all purposes of this Agreement. Upon the execution and delivery of
such Commitment Increase Supplement as provided above, and

 

42



--------------------------------------------------------------------------------

upon satisfaction of such other conditions as the Administrative Agent may
specify (including the delivery of certificates and legal opinions on behalf of
the Company relating to the amendment and new Notes), this Agreement shall be
deemed to be amended accordingly.

 

(c) No Bank shall have any obligation to increase its Commitment in the event of
such a request by the Company hereunder.

 

2.21 Payment in Full at Maturity. The Company shall pay to the Administrative
Agent, for the account of each Bank, the entire outstanding principal amount
owing under the Agreement or under any Notes, together with accrued but unpaid
interest and all other sums owing under the Agreement, on the Termination Date
unless accelerated sooner pursuant to Section 7.

 

2.22 Letter of Credit Subfacility.

 

(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lenders
may reasonably require, during the Commitment Period the Issuing Lenders shall
issue, and the Banks shall participate in, Letters of Credit for the account of
the Company from time to time upon request in a form acceptable to the
applicable Issuing Lender; provided, however, that (i) the aggregate amount of
LOC Obligations shall not at any time exceed TWO HUNDRED FIFTY MILLION
DOLLARS ($250,000,000) (the “LOC Committed Amount”), (ii) the Dollar Amount
(determined as of the most recent Revaluation Date) of outstanding Revolving
Credit Loans plus outstanding Swing Line Loans plus outstanding Bid Loans plus
outstanding LOC Obligations shall not exceed the aggregate amount of the
Commitments at such time, (iii) Letters of Credit shall be issued for lawful
corporate purposes and may be issued as standby letters of credit and (iv) all
Letters of Credit shall be denominated in Dollars. Except as otherwise expressly
agreed upon by all the Banks, no Letter of Credit shall have an original expiry
date more than twelve (12) months from the date of issuance; provided, however,
so long as no Default or Event of Default has occurred and is continuing and
subject to the other terms and conditions to the issuance of Letters of Credit
hereunder, the expiry dates of Letters of Credit may be extended annually or
periodically from time to time on the request of the Company or by operation of
the terms of the applicable Letter of Credit to a date not more than twelve
(12) months from the date of extension; provided, further, that no Letter of
Credit, as originally issued or as extended, shall have an expiry date extending
beyond the date that is thirty (30) days prior to the Termination Date. Each
Letter of Credit shall comply with the related LOC Documents. The issuance and
expiry date of each Letter of Credit shall be a Business Day. Any Letters of
Credit issued hereunder shall be in a minimum original face amount of $100,000.

 

(b) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted to the applicable Issuing Lender at least five (5) Business Days
prior to the requested date of issuance. Each Issuing Lender will promptly, upon
the issuance, amendment or expiration of any Letter of Credit, or upon request,
provide to the

 

43



--------------------------------------------------------------------------------

Administrative Agent for dissemination to the Banks a detailed report specifying
the Letters of Credit which are then issued and outstanding and any activity
with respect thereto which may have occurred since the date of any prior report,
and including therein, among other things, the account party, the beneficiary,
the face amount, expiry date as well as any payments or expirations which may
have occurred. Each Issuing Lender will further provide to the Administrative
Agent promptly upon request copies of the Letters of Credit. Each Issuing Lender
will provide to the Administrative Agent promptly upon request a summary report
of the nature and extent of LOC Obligations then outstanding.

 

(c) Participations. Each Bank, upon issuance of a Letter of Credit, shall be
deemed to have purchased without recourse a risk participation from the
applicable Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any collateral relating thereto, in each case in an amount equal
to its Commitment Percentage of the obligations under such Letter of Credit and
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and be obligated to pay to the applicable Issuing Lender therefor
and discharge when due, its Commitment Percentage of the obligations arising
under such Letter of Credit. Without limiting the scope and nature of each
Bank’s participation in any Letter of Credit, to the extent that an Issuing
Lender has not been reimbursed as required hereunder or under any LOC Document,
each such Bank shall pay to such Issuing Lender its Commitment Percentage of
such unreimbursed drawing in same day funds on the day of notification by such
Issuing Lender of an unreimbursed drawing pursuant to and in accordance with the
provisions of subsection (d) hereof if such notice is received at or before
2:00 P.M. (New York City time), otherwise such payment shall be made at or
before 12:00 Noon (New York City time) on the Business Day next succeeding the
day such notice is received. The obligation of each Bank to so reimburse the
Issuing Lenders shall be absolute and unconditional and shall not be affected by
the occurrence of a Default, an Event of Default or any other occurrence or
event. Any such reimbursement shall not relieve or otherwise impair the
obligation of the Company to reimburse the Issuing Lenders under any Letter of
Credit, together with interest as hereinafter provided.

 

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
applicable Issuing Lender will promptly notify the Company and the
Administrative Agent. The Company shall reimburse the applicable Issuing Lender
on the day of drawing under any Letter of Credit (with the proceeds of a
Revolving Credit Loan obtained hereunder or otherwise) in same day funds as
provided herein or in the LOC Documents. If the Company shall fail to reimburse
such Issuing Lender as provided herein, the unreimbursed amount of such drawing
shall bear interest at a per annum rate equal to the ABR plus two percent (2%)
for so long as such amount shall be unreimbursed. Unless the Company shall
immediately notify the applicable Issuing Lender and the Administrative Agent of
its intent to otherwise reimburse such Issuing Lender, the Company shall be
deemed to have requested a LOC Mandatory Borrowing in the amount of the drawing
as provided in subsection (e) hereof, the proceeds of which will be used to
satisfy the reimbursement obligations. The Company’s reimbursement obligations
hereunder shall be absolute and unconditional under all circumstances
irrespective of any rights of set-off, counterclaim or defense to payment the
Company

 

44



--------------------------------------------------------------------------------

may claim or have against any Issuing Lender, the Administrative Agent, the
Banks, the beneficiary of the Letter of Credit drawn upon or any other Person,
including without limitation any defense based on any failure of the Company to
receive consideration or the legality, validity, regularity or unenforceability
of the Letter of Credit. Each Issuing Lender will promptly notify the other
Banks of the amount of any unreimbursed drawing and each Bank shall promptly pay
to the Administrative Agent for the account of the applicable Issuing Lender in
Dollars and in immediately available funds, the amount of such Bank’s Commitment
Percentage of such unreimbursed drawing. Such payment shall be made on the day
such notice is received by such Bank from such Issuing Lender if such notice is
received at or before 2:00 P.M. (New York City time), otherwise such payment
shall be made at or before 12:00 Noon (New York City time) on the Business Day
next succeeding the day such notice is received. If such Bank does not pay such
amount to the applicable Issuing Lender in full upon such request, such Bank
shall, on demand, pay to the Administrative Agent for the account of the
applicable Issuing Lender interest on the unpaid amount during the period from
the date of such drawing until such Bank pays such amount to such Issuing Lender
in full at a rate per annum equal to, if paid within two (2) Business Days of
the date of drawing, the Federal Funds Effective Rate and thereafter at a rate
equal to the ABR. Each Bank’s obligation to make such payment to the Issuing
Lenders, and the right of each Issuing Lender to receive the same, shall be
absolute and unconditional, shall not be affected by any circumstance whatsoever
and without regard to the termination of this Agreement or the Commitments
hereunder, the existence of a Default or Event of Default or the acceleration of
the Obligations hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

(e) Repayment with Revolving Credit Loans. On any day on which the Company shall
have requested, or been deemed to have requested, a Revolving Credit Loan to
reimburse a drawing under a Letter of Credit, the Administrative Agent shall
give notice to the Banks that a Revolving Credit Loan has been requested or
deemed requested in connection with a drawing under a Letter of Credit, in which
case a Revolving Credit Loan borrowing comprised entirely of ABR Loans (each
such borrowing, a “LOC Mandatory Borrowing”) shall be immediately made (without
giving effect to any termination of the Commitments pursuant to Section 7) pro
rata based on each Bank’s respective Commitment Percentage (determined before
giving effect to any termination of the Commitments pursuant to Section 7). The
proceeds of such LOC Mandatory Borrowing shall be paid directly to the
applicable Issuing Lender for application to the respective LOC Obligations.
Each Bank hereby irrevocably agrees to make such Revolving Credit Loans
immediately upon any such request or deemed request on account of each LOC
Mandatory Borrowing in the amount and in the manner specified in the preceding
sentence and on the same such date notwithstanding (i) the amount of LOC
Mandatory Borrowing may not comply with the minimum amount for borrowings of
Revolving Credit Loans otherwise required hereunder, (ii) whether any conditions
specified in Section 4.2 are then satisfied, (iii) whether a Default or an Event
of Default then exists, (iv) failure for any such request or deemed request for
Revolving Credit Loan to be made by the time otherwise required in Section 2.3,
(v) the date of such LOC Mandatory Borrowing, or (vi) any reduction in the
aggregate amount of the

 

45



--------------------------------------------------------------------------------

Commitments after any such Letter of Credit may have been drawn upon; provided,
however, that in the event any such LOC Mandatory Borrowing should be less than
the minimum amount for borrowings of Revolving Credit Loans otherwise provided
in Section 2.3, the Company shall pay to the Administrative Agent for its own
account an administrative fee of $500. In the event that any LOC Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code), then each such Bank hereby agrees that it shall
forthwith fund (as of the date the LOC Mandatory Borrowing would otherwise have
occurred, but adjusted for any payments received from the Company on or after
such date and prior to such purchase) its Participation Interests in the
outstanding LOC Obligations; provided, further, that in the event any Bank shall
fail to fund its Participation Interest on the day the LOC Mandatory Borrowing
would otherwise have occurred, then the amount of such Bank’s unfunded
Participation Interest therein shall bear interest payable by such Bank to the
applicable Issuing Lender upon demand, at the rate equal to, if paid within
two (2) Business Days of such date, the Federal Funds Effective Rate, and
thereafter at a rate equal to the ABR.

 

(f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

 

(g) Letter of Credit Governing Law. Unless otherwise expressly agreed by the
applicable Issuing Lender and the Company when a Letter of Credit is issued, the
rules of “International Standby Practices 1998,” as most recently published by
the Institute of International Banking Law & Practice at the time of issuance,
shall apply to each standby Letter of Credit.

 

2.23 Indemnification; Nature of Issuing Lender’s Duties.

 

(a) In addition to its other obligations under Section 2.22, the Company hereby
agrees to protect, indemnify, pay and save each Issuing Lender harmless from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable attorneys’ fees) that any Issuing
Lender may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit on behalf such Company or (ii) the
failure of an Issuing Lender to honor a drawing under a Letter of Credit issued
on behalf of the Company as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority (all such acts or omissions, herein called “Government
Acts”).

 

(b) As between the Company and the Issuing Lenders, the Company shall assume all
risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. No Issuing Lender shall be responsible: (i) for the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) for the
validity or sufficiency of any instrument transferring or

 

46



--------------------------------------------------------------------------------

assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason; (iii) for failure of the
beneficiary of a Letter of Credit to comply fully with conditions required in
order to draw upon a Letter of Credit; (iv) for errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they be in cipher; (v) for errors
in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of the applicable Issuing
Lender, including, without limitation, any Government Acts. None of the above
shall affect, impair, or prevent the vesting of the Issuing Lenders’ rights or
powers hereunder.

 

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not put such Issuing Lender under any resulting liability to
the Company. It is the intention of the parties that this Agreement shall be
construed and applied to protect and indemnify the Issuing Lenders against any
and all risks involved in the issuance of the Letters of Credit, all of which
risks are hereby assumed by the Company, including, without limitation, any and
all risks of the acts or omissions, whether rightful or wrongful, of any
Government Authority. No Issuing Lender shall, in any way, be liable for any
failure by an Issuing Lender or anyone else to pay any drawing under any Letter
of Credit as a result of any Government Acts or any other cause beyond the
control of such Issuing Lender.

 

(d) Except as provided in subsection (e) below, nothing in this Section 2.23 is
intended to limit the Reimbursement Obligation of the Company contained in
Section 2.22(d) hereof. The obligations of the Company under this Section 2.23
shall survive the termination of this Agreement. No act or omissions of any
current or prior beneficiary of a Letter of Credit shall in any way affect or
impair the rights of the Issuing Lenders to enforce any right, power or benefit
under this Agreement.

 

(e) Notwithstanding anything to the contrary contained in this Section 2.20 the
Company shall have no obligation to indemnify an Issuing Lender in respect of
any liability incurred by such Issuing Lenders arising out of the gross
negligence or willful misconduct of such Issuing Lender (including action not
taken by such Issuing Lender), as determined by a court of competent
jurisdiction.

 

47



--------------------------------------------------------------------------------

SECTION 3

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Banks to enter into this Agreement and to make the Loans the
Company hereby represents and warrants to the Administrative Agent and each Bank
as of the Closing Date and as of the date of each Loan that:

 

3.1 Financial Condition. The (a) consolidated balance sheets of the Company and
its Subsidiaries as at December 31, 2003 and December 31, 2004 and the related
consolidated statements of income, stockholder’s equity and cash flows for the
fiscal year ended on each such date, reported on by Ernst & Young LLP and
(b) the unaudited consolidated balance sheets of the Company and its
Subsidiaries as at March 31, 2005 and June 30, 2005 and the related consolidated
statements of income, stockholder’s equity and cash flows for the fiscal quarter
ended on each such date, copies of which have heretofore been furnished to each
Bank, are complete and correct and present fairly the consolidated financial
condition of the Company and its Subsidiaries as at such dates, and the
consolidated results of their operations and their consolidated cash flows for
the fiscal year then ended. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by such
accountants and as disclosed therein). Neither the Company nor any of its
Subsidiaries had, at the date of the most recent balance sheet referred to
above, any guarantee obligation, contingent liability or liability for taxes, or
any long-term lease or unusual forward or long-term commitment, including,
without limitation, any interest rate or foreign currency swap or exchange
transaction, which is not reflected in the foregoing statements or in the notes
thereto and which, to the best of the Company’s knowledge, would have a Material
Adverse Effect.

 

3.2 No Change. Except as disclosed in the Company’s annual financial statements
for its fiscal year ended December 31, 2004, during the period from December 31,
2004 to and including the Closing Date, no change, or development or event
involving a prospective change, has occurred which has had or could reasonably
be expected to have a Material Adverse Effect; provided, however that the
foregoing representation is made solely as of the Closing Date.

 

3.3 Corporate Existence; Compliance with Law. Each of the Company and its
Significant Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, except to the
extent that, in the aggregate, the failure of any such Subsidiaries to be duly
organized, validly existing or in good standing would not have a Material
Adverse Effect, (b) has the corporate (or other) power and authority, and the
legal right, to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, except
to the extent that, in the aggregate, the failure of any such Subsidiaries to
have any such power, authority or legal right would not have a Material Adverse
Effect, (c) is duly qualified and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent that, in the
aggregate, the failure of the Company and its Subsidiaries to so qualify or be
in good standing would not have a Material Adverse Effect, and (d) is in
compliance with all Requirements of Law except to the extent that, in the
aggregate, the failure of the Company and its Subsidiaries to comply therewith
would not have a Material Adverse Effect.

 

3.4 Corporate Power; Authorization; Enforceable Obligations. The Company has the
corporate power and authority, and the legal right, to make, deliver and perform
this Agreement and the Notes and to borrow hereunder and has taken all necessary
corporate action to authorize the borrowings on the terms and conditions of this
Agreement and the Notes and to

 

48



--------------------------------------------------------------------------------

authorize the execution, delivery and performance of this Agreement and the
Notes. No consent or authorization of, filing with or other act by or in respect
of, any Governmental Authority or any other Person is required in connection
with the borrowings hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or the Notes. This Agreement has
been, and each Note will be, duly executed and delivered on behalf of the
Company. This Agreement constitutes, and each Note when executed and delivered
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

3.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the Notes, the borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of Law or Contractual Obligation of the Company or of
any of its Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of its or their respective properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation.

 

3.6 No Material Litigation. Except as listed on Schedule 3.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Company, threatened by or
against the Company or any of its Subsidiaries or against any of its or their
respective properties or revenues which would have a Material Adverse Effect or
a material adverse effect on the validity or enforceability of this Agreement or
any of the Notes or the rights or remedies of the Administrative Agent or the
Banks hereunder or thereunder.

 

3.7 No Default. No Default or Event of Default has occurred and is continuing.

 

3.8 Taxes. Each of the Company and its Significant Subsidiaries has filed or
caused to be filed all tax returns which, to the knowledge of the Company, are
required to be filed and has paid all material taxes shown to be due and payable
on said returns or on any assessments made against it or any of its property and
all material other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Company or its Subsidiaries, as the case may be); on the Closing
Date, no tax Lien has been filed, and, to the knowledge of the Company, no claim
is being asserted, with respect to any such tax, fee or other charge.

 

3.9 Federal Regulations. No part of the proceeds of any Loans or Letters of
Credit will be used for “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U or Regulation
X of the Board of Governors of the Federal Reserve System as now and from time
to time hereafter in effect if such use would violate, or cause the Loans or the
Commitments to be in violation of, the provisions of the Regulations of such
Board of Governors. If requested by any Bank or the Administrative Agent

 

49



--------------------------------------------------------------------------------

at any time (and in any case prior to or concurrently with the borrowing of any
Loan the proceeds of which will be used to purchase or carry margin stock), the
Company will furnish to the Administrative Agent and each Bank a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 referred
to in said Regulation U.

 

3.10 ERISA. Except to the extent that all of the following, in the aggregate,
would not have a Material Adverse Effect: (i) no Reportable Event has occurred
during the five-year period prior to the date on which this representation is
made or deemed made with respect to any Plan, and each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code; (ii) the
present value of all accrued benefits under each Single Employer Plan maintained
by the Company or any Commonly Controlled Entity (based on those assumptions
used to fund the Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits; (iii) neither the
Company nor any Commonly Controlled Entity has or has had any liability or
obligation in respect of any Multiemployer Plan; and (iv) the present value
(determined using actuarial and other assumptions which are reasonable in
respect of the benefits provided and the employees participating) of the
liability of the Company and each Commonly Controlled Entity for post retirement
benefits, if any, to be provided to their current and former employees under
Plans which are welfare benefit plans (as defined in Section 3(1) of ERISA) does
not, in the aggregate, exceed the assets under all such Plans allocable to such
benefits, if any.

 

3.11 Investment Company Act; Other Regulations. Neither the Company nor any of
its Subsidiaries is subject to registration as an “investment company” or is
“controlled” by such a company, within the meaning of the Investment Company Act
of 1940, as amended.

 

3.12 Purpose of Loans. The proceeds of the Loans and Letters of Credit shall be
used by the Company (a) to refinance the Existing Credit Agreement, (b) to
provide financing for the working capital needs of the Company, (c) to provide
back-up and liquidity for the commercial paper of the Company and (d) to provide
funds for general corporate purposes.

 

3.13 Disclosure. On the Closing Date, neither this Agreement, the Notes, nor the
Information Materials, taken as a whole, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances in which
they were made, not materially misleading.

 

3.14 Ranking. The Loans shall remain at least pari passu with all other senior
unsecured obligations of the Company.

 

3.15 Compliance with OFAC, FCPA. Company is in material compliance with all
applicable United States economic and trade sanctions, including those
administered by the Office of Foreign Asset Control within the United States
Department of the Treasury, and the United States Foreign Corrupt Practices Act.

 

50



--------------------------------------------------------------------------------

SECTION 4

 

CONDITIONS PRECEDENT

 

4.1 Conditions to Effectiveness. The agreements of each Bank contained herein
are subject to the satisfaction of the following conditions precedent:

 

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Company,
with a counterpart for each Bank, and (ii) for the account of each Bank, a Note
conforming to the requirements hereof and executed by a duly authorized officer
of the Company.

 

(b) Corporate Proceedings of the Company. The Administrative Agent shall have
received, with a counterpart for each Bank, a copy of the resolutions, in form
and substance satisfactory to the Administrative Agent, of the Board of
Directors of the Company authorizing (i) the execution, delivery and performance
of this Agreement and the Notes and (ii) the borrowings contemplated hereunder,
certified by the Secretary or an Assistant Secretary of the Company as of the
Closing Date, which certificate shall state that the resolutions thereby
certified have not been amended, modified, revoked or rescinded and are in full
force and effect and shall be in form and substance satisfactory to the
Administrative Agent.

 

(c) Corporate Documents. The Administrative Agent shall have received, with a
counterpart for each Bank, true and complete copies of the certificate of
incorporation and by-laws of the Company, certified as of the Closing Date as
complete and correct copies thereof by the Secretary or an Assistant Secretary
of the Company.

 

(d) No Violation. The consummation of the transactions contemplated hereby shall
not contravene, violate or conflict with, nor involve the Administrative Agent
or any Bank in any violation of, any Requirement of Law.

 

(e) Fees. The Administrative Agent shall have received the fees to be received
on the Closing Date referred to in subsection 2.4.

 

(f) Legal Opinion. The Administrative Agent shall have received, with a
counterpart for each Bank, the executed legal opinion of counsel of the Company,
substantially in the form of Exhibit C, and the Company hereby instructs its
counsel to execute and deliver such opinion to the Administrative Agent, with a
counterpart for each Bank. Such legal opinion shall cover such other matters
incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.

 

(g) Existing Credit Agreement. The Administrative Agent shall have received
evidence satisfactory to it that the commitments under the Existing Credit
Agreement shall have been terminated and all amounts outstanding thereunder have
been repaid.

 

51



--------------------------------------------------------------------------------

(h) Account Designation Letter. The Administrative Agent shall have received the
executed Account Designation Letter in the form of Exhibit K hereto.

 

(i) Litigation. Except as listed on Schedule 3.6 hereto, there shall exist no
pending or threatened litigation, bankruptcy or insolvency, injunction, order or
claim which could have a material adverse effect on this Agreement or the
Company and its Subsidiaries taken as a whole.

 

(j) Consents and Approvals. All consents and approvals of the boards of
directors, shareholders and other applicable third parties necessary in
connection with this Agreement shall have been obtained.

 

(k) Material Adverse Change. No material adverse change shall have occurred
since December 31, 2004 in the business, assets, liabilities, condition
(financial or otherwise) or prospects of the Company and its Subsidiaries taken
as a whole.

 

(l) Financial Statements. The Administrative Agent shall have received copies of
the financial statements referred to in Section 3.1 hereof, each in form and
substance satisfactory to it.

 

(m) Patriot Act Certificate. The Administrative Agent shall have received a
certificate satisfactory thereto, for benefit of itself and the Banks, provided
by the Company that sets forth information required by the Patriot Act
including, without limitation, the identity of the Company, the name and address
of the Company and other information that will allow the Administrative Agent or
any Bank, as applicable, to identify such Company in accordance with the Patriot
Act (as defined in Section 9.9 hereof).

 

(n) Additional Documents. The Administrative Agent shall have received each
additional document, instrument or item of information reasonably requested by
it, including, without limitation, a copy of any debt instrument, security
agreement or other material contract to which the Company may be a party.

 

(o) Additional Matters. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement shall be satisfactory in form and substance to
the Administrative Agent, and the Administrative Agent shall have received such
other documents and legal opinions in respect of any aspect or consequence of
the transactions contemplated hereby or thereby as it shall reasonably request.

 

4.2 Conditions to Each Loan. The agreement of each Bank to make any Loan (other
than the conversion or continuation of any Loan pursuant to subsection 2.7)
requested to be made by it on any date (including, without limitation, its
initial Loan) and the agreement of the Issuing Lenders to issue Letters of
Credit is subject to the satisfaction of the following conditions precedent:

 

(a) Representations and Warranties. Each of the representations and warranties
made by the Company in this Agreement shall be true and correct in all material
respects on and as of such date as if made on and as of such date, both before
and after giving effect to the making of such Loans or the issuance of such
Letter of Credit.

 

52



--------------------------------------------------------------------------------

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
on such date.

 

(c) Borrowing Certificate. In the case of Revolving Credit Loans, the
Administrative Agent shall have received, on or prior to the time required for
its receipt pursuant to subsection 2.3, a Borrowing Certificate with respect to
the Loans requested to be made on such date.

 

(d) Bid Loan Confirmation. With respect to any Bid Loan, a Bid Loan Confirmation
shall have been delivered in accordance with subsection 2.18(b)(iv). Each
borrowing by the Company hereunder shall constitute a representation and
warranty by the Company as of the date of such Loan that the conditions
contained in subsection 4.2(a) and (b) have been satisfied.

 

(e) Bid Note. With respect to any Bid Loan, the Company shall have delivered a
Bid Note to the Bank providing such Bid Loan.

 

SECTION 5

 

AFFIRMATIVE COVENANTS

 

The Company hereby agrees that, so long as the Commitments remain in effect, any
Note remains outstanding and unpaid or any other amount is owing to any Bank or
the Administrative Agent hereunder, the Company shall:

 

5.1 Financial Statements. Furnish to each Bank:

 

(a) as soon as available, but in any event no later than the earlier of (i) the
date that is five days after the Company is required by the SEC to deliver its
Form 10-K for any fiscal year of the Company and (ii) 95 days after the end of
each fiscal year of the Company, a copy of the consolidated balance sheet of the
Company and its consolidated Subsidiaries as at the end of such year and the
related consolidated statements of income and retained earnings and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing not unacceptable to the Majority Banks (it being
understood that (A) any of the following accounting firms: Deloitte & Touche,
Ernst &

 

53



--------------------------------------------------------------------------------

Young LLP, KPMG and PricewaterhouseCoopers shall not be unacceptable to the
Banks and (B) in filing the Company’s Annual Report on Form 10-K with the
Securities and Exchange Commission, the Company shall satisfy the requirements
of this subsection); and

 

(b) as soon as available, but in any event not later than the earlier of (i) the
date that is five days after the Company is required by the SEC to deliver its
Form 10-Q for each of the first three quarterly periods of each fiscal year of
the Company and (ii) 50 days after the end of each of the first three quarterly
periods of each fiscal year of the Company, the unaudited consolidated balance
sheet of the Company and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited consolidated statements of income and retained
earnings and of cash flows of the Company and its consolidated Subsidiaries for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments). In filing the Company’s
Quarterly Report on Form 10-Q with the Securities and Exchange Commission, the
Company shall satisfy the requirements of this subsection;

 

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein with a reasonable estimate of the effect on such financial
statements on account of such changes in application).

 

5.2 Certificates; Other Information. Furnish to each Bank:

 

(a) concurrently with the delivery of the financial statements referred to in
subsection 5.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

 

(b) concurrently with the delivery of the financial statements referred to in
subsections 5.1(a) and 5.1(b), a certificate of a Responsible Officer stating
that such Officer has obtained no knowledge of any Default or Event of Default
that has occurred and is continuing except as specified in such certificate;

 

(c) promptly upon receipt thereof, copies of the executive summary portion of
any final auditor’s letter or auditor’s report submitted to the Company’s board
of directors or any committee thereof relating to internal financial controls of
the Company or any Subsidiary; and

 

(d) promptly, such additional financial and other information as any Bank may
from time to time reasonably request.

 

54



--------------------------------------------------------------------------------

5.3 Conduct of Business and Maintenance of Existence. Continue to engage in
business of substantially the same general type as now conducted by it, taken as
a whole, and preserve, renew and keep in full force and effect its corporate
existence and take such reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business except
as otherwise permitted pursuant to subsection 6.4; comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith would not, in the aggregate, have a material adverse effect on the
ability of the Company to perform its obligations under this Agreement or the
Notes.

 

5.4 Inspection of Property; Books, Records and Discussions.

 

(a) Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities.

 

(b) Permit representatives of the Administrative Agent and the Banks (other than
Excluded Individuals of the Administrative Agent and the Banks) which are not
Competitors to visit and inspect at their own expense (unless a Default or Event
of Default has occurred and is continuing, in which case at the Company’s
expense) any of its properties and examine and make abstracts from any of its
books and records at any reasonable time upon reasonable prior notice to the
Company and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Company and its
Subsidiaries with officers and employees of the Company and its Subsidiaries and
with its independent certified public accountants, provided that the Company and
its Subsidiaries shall have no obligation to provide access to information which
is the subject of a confidentiality agreement between the Company or any of its
Subsidiaries, on the one hand, and a customer of the Company or of any of its
Subsidiaries, on the other hand. The Administrative Agent shall endeavor to
coordinate such visits by the Banks in order to minimize inconvenience to the
Company, and so long as no Event of Default shall be continuing, such visits
shall occur not more frequently than once per fiscal quarter.

 

5.5 Notices. Promptly give notice to the Administrative Agent and each Bank of:

 

(a) the occurrence of any Default or Event of Default;

 

(b) the occurrence of a Change of Control;

 

(c) any litigation, investigation or proceeding which would have a Material
Adverse Effect;

 

(d) the following events, as soon as possible and in any event within 30 days
after the Company knows or has reason to know thereof: (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Plan, the
commencement of any obligation to contribute to any Multiemployer Plan by the
Company or any Commonly Controlled Entity, or any withdrawal from, or the
termination, Reorganization or

 

55



--------------------------------------------------------------------------------

Insolvency of any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Company or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the terminating, Reorganization or Insolvency of, any Plan; and

 

(e) the use of the proceeds of any Loans for “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect. Each notice pursuant to this subsection
shall be accompanied by a statement of a Responsible Officer setting forth
details of the occurrence referred to therein and stating what action the
Company proposes to take with respect thereto.

 

SECTION 6

 

NEGATIVE COVENANTS

 

The Company hereby agrees that, so long as the Commitments remain in effect, any
Note remains outstanding and unpaid or any other amount is owing to any Bank or
the Administrative Agent hereunder, the Company shall not:

 

6.1 Limitation on Significant Subsidiary Indebtedness. Permit any of its
Significant Subsidiaries, directly or indirectly, to create, incur, assume or
suffer to exist any Indebtedness (which for purposes of this subsection 6.1
shall include, without duplication, Guarantee Obligations) unless immediately
thereafter the aggregate amount of all Indebtedness of Significant Subsidiaries
(excluding Indebtedness owed to the Company or a Significant Subsidiary,
including any renewal or replacement thereof) and the discounted present value
of all net rentals payable under leases covered by subsection 6.3 (and not
expressly excluded therefrom) would not exceed 20% of Consolidated Net Worth;
provided, however, that, solely, for the purposes of this covenant, Indebtedness
shall not include indebtedness incurred in connection with (x) overdraft or
similar facilities related to settlement, clearing and related activities by a
Significant Subsidiary in the ordinary course of business consistent with past
practice to the extent that such indebtedness remains outstanding for a period
not to exceed 72 hours or (y) Purchased Receivables Financings; and provided,
further, that any Indebtedness of a Person (i) existing at the time such Person
becomes a Significant Subsidiary or is merged with or into the Company or a
Significant Subsidiary or other entity or (ii) assumed by the Company or a
Subsidiary in connection with the acquisition of all or a portion of the
business of such Person, shall not be deemed to be Indebtedness created,
incurred, assumed or guaranteed by a Significant Subsidiary or otherwise deemed
to be Indebtedness of a Significant Subsidiary for the purposes of this
covenant.

 

56



--------------------------------------------------------------------------------

6.2 Limitation on Liens. Directly or indirectly, create, incur, assume or suffer
to exist, or permit any of its Significant Subsidiaries to create, incur, assume
or suffer to exist, any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, except for:

 

(a) any Lien on any property now owned or hereafter acquired or constructed by
the Company or a Subsidiary, or on which property so owned, acquired or
constructed is located, which Lien (i) in the case of any property so acquired,
existed on such property at the time of acquisition thereby by the Company or
such Subsidiary or (ii) secures or provides for the payment of any part of the
purchase or construction price or cost of improvements of such property and was
created prior to, contemporaneously with or within 360 days after, such
purchase, construction or improvement (and any replacements or refinancings for
such Liens); provided, that (i) if a firm commitment from a bank, insurance
company or other lender or investor (not including the Company, a Subsidiary or
an Affiliate of the Company) for the financing of the acquisition or
construction of property is made prior to, contemporaneously with or within the
360-day period hereinabove referred to, the applicable Lien shall be deemed to
be permitted by this paragraph (a) whether or not created or assumed within such
period, and (ii) each such Lien is not spread to cover any additional property
and the amount of Indebtedness secured thereby is not increased;

 

(b) Liens for taxes not yet delinquent or which are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves with
respect thereto are maintained on the books of the Company or its Subsidiaries,
as the case may be, in conformity with GAAP;

 

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business;

 

(d) Liens of landlords or of mortgagees of landlords arising by operation of
law;

 

(e) pledges, deposits or other Liens in connection with workers’ compensation,
unemployment insurance, other social security benefits or other insurance
related obligations (including, without limitation, pledges or deposits securing
liability to insurance carriers under insurance or self-insurance arrangements)
and Liens on the proceeds of insurance policies created in connection with any
of the foregoing;

 

(f) Liens arising by reason of any judgment, decree or order of any court or
other Governmental Authority, if appropriate legal proceedings which have been
duly initiated for the review of such judgment, decree or order, are being
diligently prosecuted and have not been finally terminated or the period within
which such proceedings may be initiated shall not have expired;

 

(g) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds, judgment and like bonds, replevin and similar bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(h) zoning restrictions, easements, rights-of-way, restrictions on the use of
property, other similar encumbrances incurred in the ordinary course of business
and

 

57



--------------------------------------------------------------------------------

minor irregularities of title, which do not materially interfere with the
ordinary conduct of the business of the Company and its Subsidiaries taken as a
whole;

 

(i) Liens on Purchased Receivables and related assets granted in connection with
one or more Purchased Receivables Financings; and

 

(j) any Lien not otherwise permitted under this subsection 6.2, provided that
the aggregate amount of indebtedness secured by all such Liens, together with
the aggregate sale price of property involved in sale and leaseback transactions
not otherwise permitted under subsection 6.3, does not exceed the greater of
$100,000,000 or 15% of Consolidated Net Worth.

 

6.3 Limitation on Sales and Leasebacks. Sell or transfer, or permit any
Subsidiary to sell or transfer, (except to the Company or one or more of its
wholly-owned Subsidiaries, or both) any Principal Facility owned by it on the
date of this Agreement with the intention of taking back a lease of such
property, other than a lease relating to computer hardware with lease terms of
four years or less, unless either:

 

(a) the sum of the aggregate sale price of property involved in sale and
leaseback transactions not otherwise permitted under this subsection plus the
aggregate amount of indebtedness secured by all mortgages, pledges, liens and
encumbrances not otherwise permitted except under subsection 6.2(j) does not
exceed the greater of $100,000,000 or 10% of Consolidated Net Worth; or

 

(b) the Company within 120 days after the sale or transfer shall have been made
by the Company or by any such Subsidiary applies an amount equal to the greater
of (i) the net proceeds of the sale of the Principal Facility sold and leased
back pursuant to such arrangement or (ii) the fair market value of the Principal
Facility sold and leased back at the time of entering into such arrangement
(which may be conclusively determined by the Board of Directors of the Company)
to the retirement of Funded Debt of the Company; provided, that the amount
required to be applied to the retirement of Funded Debt of the Company pursuant
to this clause (b) shall be reduced by the principal amount of any Funded Debt
of the Company voluntarily retired by the Company within 120 days after such
sale, whether or not any such retirement of Funded Debt shall be specified as
being made pursuant to this clause (b). Notwithstanding the foregoing, no
retirement referred to in this clause (b) may be effected by payment at maturity
or pursuant to any mandatory sinking fund payment or any mandatory prepayment
provision.

 

6.4 Limitations on Fundamental Changes. Directly or indirectly, sell, assign,
lease, transfer or other wise dispose of all or substantially all of its assets
or consolidate with or merge into any Person or permit any Person to merge into
it, provided that the Company may enter into a consolidation or merger with any
Person if (i) the survivor formed by or resulting from such consolidation or
merger is the Company and (ii) at the time of such consolidation or merger and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing.

 

58



--------------------------------------------------------------------------------

6.5 Limitations on Restrictions on Dividends. Permit any Significant Subsidiary
exclusively organized under the laws of the United States of America or any
state thereof to enter into any arrangement with any Person which in any way
prohibits, limits the amount of or otherwise impairs the declaration or
distribution by such Subsidiary of dividends on its Capital Stock if such
arrangement, together with all other similar arrangements, could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 7

 

EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a) The Company shall fail to pay any principal of any Note when due in
accordance with the terms thereof or hereof; or the Company shall fail to
reimburse the Issuing Lenders for any LOC Obligations when due in accordance
with the terms hereof; or the Company shall fail to pay any interest on any
Note, or any other amount payable hereunder, within three Business Days after
any such interest or other amount becomes due in accordance with the terms
thereof or hereof; or

 

(b) Any representation or warranty made, or deemed made pursuant to subsection
4.2, by the Company herein or which is contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement shall prove to have been incorrect in any material respect on or
as of the date made or deemed made or furnished; or

 

(c) The Company shall default in the observance or performance of any agreement
contained in subsection 5.4(b), 5.5(a) or 5.5(b) or Section 6; or

 

(d) A Change of Control shall occur; or

 

(e) The Company shall default in the observance or performance of any other
agreement contained in this Agreement (other than as provided in paragraphs
(a) through (d) of this Section), and such default shall continue unremedied for
a period of 30 days after the earlier of written notification to the Company by
the Administrative Agent or any Bank or after any Responsible Officer becomes
aware or, with reasonable diligence, would become aware of such default; or

 

(f) The Company or any of its Significant Subsidiaries shall (i) default in any
payment of principal of or interest on any Indebtedness (other than the Notes)
or in the payment of any Guarantee Obligation, beyond the period of grace (not
to exceed 30 days), if any, provided in the instrument or agreement under which
such Indebtedness or Guarantee Obligation was created, and such default shall be
continuing; or (ii) default in the observance or performance of any other
agreement or condition relating to any such

 

59



--------------------------------------------------------------------------------

Indebtedness or Guarantee Obligation or contained in any instrument or agreement
evidencing, securing or relating thereto, and such default shall be continuing,
or any other event shall occur or condition exist and be continuing, the effect
of which default or other event or condition is to cause, such Indebtedness to
become due or required to be purchased, redeemed or otherwise defeased prior to
its stated maturity or such Guarantee Obligation to become payable, provided
that the aggregate principal amount of any such Indebtedness and Guarantee
Obligations outstanding at such time, when aggregated with the outstanding
principal amount of all other such Indebtedness and Guarantee Obligations in
respect of which the Company or any Significant Subsidiary shall have so
defaulted or an event shall have occurred or a condition exists as described
above, aggregates $25,000,000 or more; or

 

(g) (i) The Company or any of its Significant Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets, or the Company
or any of its Significant Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Company
or any of its Significant Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Company or any of its Significant Subsidiaries
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Company or any
of its Significant Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Company or any of its
Significant Subsidiaries shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

 

(h) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan, (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Majority Banks,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) the Company or any Commonly Controlled Entity

 

60



--------------------------------------------------------------------------------

shall, or in the reasonable opinion of the Majority Banks is likely to, incur
any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses
(i) through (vi) above, such event or condition, together with all other such
events or conditions, if any, would have a material adverse effect on the
ability of the Company to perform its obligations under this Agreement or the
Notes; or

 

(i) The rendering against the Company or any Significant Subsidiary of one or
more final nonappealable judgments, decrees or orders for the payment of money
which, either singly or in the aggregate with all other monies in respect of
which a final nonappealable judgment, decree or order for payment shall have
been rendered against the Company or any Significant Subsidiary, aggregates
$25,000,000 or more, and the continuance of such judgments, decrees or orders
unsatisfied and in effect for any period of 30 consecutive days or, in the case
of a foreign judgment, decree or order the enforcement of which is not being
sought in the United States, 60 consecutive days without a stay of execution;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Company,
automatically the Commitments and Swing Line Commitments shall immediately
terminate and the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement (including without limitation the maximum
amount of all contingent liabilities under Letters of Credit) and the Notes
shall immediately become due and payable, and (B) if such event is any other
Event of Default, either or both of the following actions may be taken: (i) with
the consent of the Majority Banks, the Administrative Agent may, or upon the
request of the Majority Banks, the Administrative Agent shall, by notice to the
Company declare the Commitments and Swing Line Commitments to be terminated
forthwith, whereupon the Commitments and Swing Line Commitments shall
immediately terminate; and (ii) with the consent of the Majority Banks, the
Administrative Agent may, or upon the request of the Majority Banks, the
Administrative Agent shall, by notice of default to the Company, (Y) declare the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the Notes to be due and payable forthwith, whereupon
the same shall immediately become due and payable and (Z) direct the Company to
pay to the Administrative Agent cash collateral as security for the LOC
Obligations for subsequent drawings under then outstanding Letters of Credit in
an amount equal to the maximum amount that may be drawn under Letters of Credit
then outstanding, whereupon the same shall immediately become due and payable.
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived.

 

61



--------------------------------------------------------------------------------

SECTION 8

 

THE ADMINISTRATIVE AGENT

 

8.1 Appointment. Each Bank hereby irrevocably designates and appoints Wachovia
as the Administrative Agent of such Bank under this Agreement and the Notes and
each Bank irrevocably authorizes Wachovia, as the Administrative Agent for such
Bank, to take such action on its behalf under the provisions of this Agreement
and the Notes and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the Notes, together with such other powers as are reasonably incidental
thereto. Each Bank acknowledges that the Company may rely on each action taken
by the Administrative Agent on behalf of the Banks hereunder. Notwithstanding
any provision to the contrary elsewhere in this Agreement, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Bank, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or the Notes or otherwise exist against the
Administrative Agent.

 

8.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the Notes by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care. Without limiting the foregoing, the Administrative Agent may appoint one
of its affiliates as its agent to perform the functions of the Administrative
Agent hereunder relating to the advancing of funds to the Company and
distribution of funds to the Banks and to perform such other related functions
of the Administrative Agent hereunder as are reasonably incidental to such
functions.

 

8.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or the Notes (except for its
or such Person’s own gross negligence or willful misconduct) or (ii) responsible
in any manner to any of the Banks for any recitals, statements, representations
or warranties made by the Company or any officer thereof contained in this
Agreement or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement (except for the
Administrative Agent’s due execution and delivery) or the Notes or for any
failure of the Company to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Bank to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or the Notes or to inspect the
properties, books or records of the Company.

 

8.4 Reliance by Administrative Agent.

 

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any Note, writing, resolution, notice, consent,
certificate,

 

62



--------------------------------------------------------------------------------

affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Company), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or the
Notes unless it shall first receive such advice or concurrence of the Majority
Banks as it deems appropriate or it shall first be indemnified to its
satisfaction by the Banks against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the Notes in accordance with a
request of the Majority Banks (or such other number of Banks as is expressly
required hereby), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Banks and all future holders of
the Notes.

 

(b) For purposes of determining compliance with the conditions specified in
Section 4.1, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank.

 

8.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Bank or the
Company referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Banks. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Majority Banks; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Banks.

 

8.6 Non-Reliance on Administrative Agent and Other Banks. Each Bank expressly
acknowledges that neither the Administrative Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Company, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Bank. Each Bank represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, operations,
property, financial and other condition and creditworthiness of the Company and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Bank also represents that it will, independently and without

 

63



--------------------------------------------------------------------------------

reliance upon the Administrative Agent or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the Notes, and to make such investigation as it
deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Company. Except for
notices, reports and other documents expressly required to be furnished to the
Banks by the Administrative Agent hereunder, the Administrative Agent shall not
have any duty or responsibility to provide any Bank with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise) or creditworthiness of the Company which may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

 

8.7 Indemnification. The Banks agree to indemnify each of the Administrative
Agent, the Swing Line Bank and the Issuing Lenders in their capacity as such (to
the extent not reimbursed by the Company and without limiting the obligation of
the Company to do so), ratably according to the respective amounts of their
Commitments (or, if the Commitments have been terminated, ratably according to
the respective amount of their outstanding Loans or, if no Loans are
outstanding, their Commitments as of the date of such termination) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Notes) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement, the Notes or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent, the Swing Line Bank or the Issuing
Lenders under or in connection with any of the foregoing; provided that no Bank
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s, Swing Line Bank’s or
any Issuing Lender’s gross negligence or willful misconduct. The agreements in
this subsection shall survive the payment of the Notes and all other amounts
payable hereunder.

 

8.8 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with the Company as though the Administrative Agent were
not the Administrative Agent hereunder. With respect to its Loans made or
renewed by it and any Note issued to it, the Administrative Agent shall have the
same rights and powers under this Agreement as any Bank or the Swing Line Bank
and may exercise the same as though it were not the Administrative Agent, and
the terms “Bank” and “Banks” and “Swing Line Bank” shall include the
Administrative Agent in its individual capacity.

 

8.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Banks and the Company, such
resignation to become effective upon the appointment of a successor
Administrative Agent as provided below. If the Administrative Agent shall resign
as Administrative Agent under this Agreement, then the Majority Banks shall
appoint from among the Banks a successor agent for the Banks, which successor
agent shall be approved by the Company if no Default or Event of Default has

 

64



--------------------------------------------------------------------------------

occurred and is continuing (such approval not to be unreasonably withheld),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon its appointment, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Notes. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this subsection shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

 

8.10 Syndication Agent, etc. Neither the Syndication Agent, any Documentation
Agent nor any Persons identified in this Agreement as “Joint Lead Arrangers” or
“Joint Book Runners” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Banks and the Swing Line Bank as such. Without limiting the foregoing, none of
such Banks or the Swing Line Bank shall have or be deemed to have a fiduciary
relationship with any Bank or the Swing Line Bank. Each Bank and the Swing Line
Bank hereby makes the same acknowledgments with respect to Banks and the Swing
Line Bank as it makes with respect to the Administrative Agent in Section 8.8.

 

SECTION 9

 

MISCELLANEOUS

 

9.1 Amendments and Waivers. None of this Agreement, any Note or any terms hereof
or thereof may be amended, supplemented or modified except in accordance with
the provisions of this subsection. With the written consent of the Majority
Banks, the Administrative Agent and the Company may, from time to time, enter
into written amendments, supplements or modifications hereto and to the Notes
for the purpose of changing any provisions of or adding any provisions to this
Agreement or the Notes or changing in any manner the rights of the Banks or of
the Company hereunder or thereunder or waiving, on such terms and conditions as
the Administrative Agent may specify in such instrument, any of the requirements
of this Agreement or the Notes or any Default or Event of Default and its
consequences; provided, however, that (i) each Bank shall receive a form of any
such waiver, amendment, supplement or modification prior to the execution
thereof by the Majority Banks or the Administrative Agent and (ii) no such
waiver and no such amendment, supplement or modification shall (a) increase or
extend the Commitment of any Bank, the maturity of any Note or any installment
thereof, or reduce the rate or extend the time of payment of interest thereon,
or reduce the amount or extend the time of payment of any fee payable to any
Bank hereunder, or change the amount of any Bank’s Commitment or the Swing Line
Bank’s Swing Line Commitment, in each case without the consent of the Bank or
the Swing Line Bank, as the case may be, affected thereby, or (b) amend, modify
or waive any provision of this subsection or reduce the percentage specified in
the definition of Majority Banks, or consent to the assignment or transfer by
the Company of any of its rights and obligations under this Agreement, or waive
the conditions precedent to the making of any Loan set forth in subsection 4.2,
in each case without the written consent of all the Banks, (c) amend, modify or
waive any provision of

 

65



--------------------------------------------------------------------------------

Section 8 without the written consent of the then Administrative Agent,
(d) amend, modify or waive any provision of the Loan Documents affecting the
rights or duties of the Administrative Agent, the Issuing Lenders or the Swing
Line Bank under any Loan Document without the written consent of the
Administrative Agent, the Issuing Lenders and/or the Swing Line Bank, as
applicable, in addition to the Banks required hereinabove to take such action .
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Banks and shall be binding upon the Company, the Banks,
the Administrative Agent and all future holders of the Notes. In the case of any
waiver, the Company, the Banks and the Administrative Agent shall be restored to
their former position and rights hereunder and under the outstanding Notes, and
any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

 

9.2 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy,) and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand, or five days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, addressed as
follows in the case of the Company and the Administrative Agent, and as set
forth in Schedule 1.1 in the case of the other parties hereto, or to such other
address as may be hereafter notified by the respective parties hereto and any
future holders of the Notes:

 

The Company:    First Data Corporation      6200 South Quebec Street     
Greenwood Village, Colorado 80111      Attention: Treasurer      Telecopy: (303)
967-7303      Confirmation Telephone: (303) 967-8325 with a copy of
any notice to
the Company to:    First Data Corporation      10825 Farnam Drive, C-12     
Omaha, Nebraska 68154      Attention: General Counsel’s Office      Telecopy:
(402) 222-5683      Confirmation Telephone: (402) 951-7004 The Administrative
Agent:    Wachovia Bank, National Association, as      Administrative Agent     
Charlotte Plaza      201 South College Street, CP-8      Charlotte,
North Carolina 28288-0680      Attention: Syndication Agency Services     
Telecopier: (704) 383-0288      Telephone: (704) 383-4131

 

66



--------------------------------------------------------------------------------

with a copy of
any notice to the
Administrative Agent to:    Wachovia Bank, National Association     

One Wachovia Center, NC0760

    

Charlotte, North Carolina 28288-0737

    

Attention: Mark Felker

    

Telecopier: (704) 383-7611

    

Telephone: (704) 374-7074

with respect to
Foreign Currency Loans:   

Wachovia Bank, National Association

    

London Branch

    

3 Bishopsgate

    

London, England EC2N3AB

    

Attention: Michelle Clark

    

Telecopier: 011 44 (0) 207 929 4645

    

Telephone: 011 44 (0) 207 956 4310

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Banks pursuant to subsection 2.3, 2.5, 2.6, 2.7, 2.18 or 2.19 shall not
be effective until received.

 

9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Bank, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

9.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the Notes.

 

9.5 Payment of Expenses and Taxes. The Company agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the Notes and
any other documents prepared in connection herewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent, (b) to pay or reimburse each Bank and the Administrative
Agent for all its costs and expenses incurred in connection with the enforcement
or preservation of any rights under this Agreement, the Notes and any such other
documents, including, without limitation, fees and disbursements of counsel to
the Administrative Agent and to the several Banks, (c) to pay, and indemnify and
hold harmless each Bank and the Administrative Agent

 

67



--------------------------------------------------------------------------------

from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the Notes
and any such other documents, and (d) to pay, and indemnify and hold harmless
each Bank and the Administrative Agent and each of their respective officers,
directors, employees and affiliates from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the Notes, and any such other documents (all the foregoing,
collectively, the “indemnified liabilities”), provided, that the Company shall
have no obligation hereunder to the Administrative Agent or any Bank with
respect to indemnified liabilities arising from (i) the gross negligence or
willful misconduct of the Administrative Agent or such Bank, (ii) legal
proceedings commenced or claims against the Administrative Agent or such Bank by
any security holder or creditor thereof arising out of and based upon rights
afforded any such security holder or creditor solely in its capacity as such, or
(iii) legal proceedings commenced or claims against the Administrative Agent or
such Bank by any other Bank or by any Transferee. In the case of any
investigation, litigation or other proceeding or action to which the indemnity
in this subsection 9.5 applies, such indemnity shall be effective whether or not
such investigation, litigation or other proceeding or action is brought by the
Company or any affiliate of the Company, whether or not the party seeking
indemnity is otherwise a party thereto and whether or not any aspect of the
transactions contemplated hereby is consummated. The agreements in this
subsection shall survive repayment of the Notes and all other amounts payable
hereunder.

 

9.6 Successors and Assigns; Participations; Purchasing Banks.

 

(a) This Agreement shall be binding upon and inure to the benefit of the
Company, the Banks, the Administrative Agent, all future holders of the Notes
and their respective successors and assigns, except that the Company may not
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of each Bank.

 

(b) Any Bank may, in accordance with applicable law, at any time with the
consent of the Administrative Agent, the Company (unless there is a Default or
Event of Default occurring or continuing) and the Swing Line Bank (which, in
each case, shall not be unreasonably withheld) sell to one or more banks or
other entities which are not Competitors (“Participants”) participating
interests in any Loan owing to such Bank, any Note held by such Bank, the
Commitment of such Bank or any other interest of such Bank hereunder, provided
that with respect to any such sale of a participating interest, the Bank selling
such participating interest must retain the right to make all determinations
under this Agreement other than requests for (i) reductions in the principal
amount of the Loans, (ii) reductions in the interest rates payable on the Loans,
(iii) reductions in the facility fee payable to such selling Bank pursuant to
subsection 2.4 and (iv) waivers and extensions in respect of payment dates on
account of principal of the Loans, Interest Payment Dates and the dates on which
such facility fee is payable. In the event of any

 

68



--------------------------------------------------------------------------------

such sale by a Bank of participating interests to a Participant, such Bank’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Bank shall remain solely responsible for the performance
thereof, such Bank shall remain the holder of any such Note for all purposes
under this Agreement, and the Company and the Administrative Agent shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement. The Company agrees that if
amounts outstanding under this Agreement and the Notes are due or unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of setoff in respect of its participating interest in amounts owing under
this Agreement and any Note to the same extent as if the amount of its
participating interest were owing directly to it as a Bank under this Agreement
or any Note, provided that such Participant shall only be entitled to such right
of setoff if it shall have agreed in the agreement pursuant to which it shall
have acquired its participating interest to share with the Banks the proceeds
thereof as provided in subsection 9.7. The Company also agrees that each
Participant shall be entitled to the benefits of subsections 2.14, 2.15 and 2.16
with respect to its participation in the Commitments and the Loans outstanding
from time to time; provided that no Participant shall be entitled to receive any
greater amount pursuant to such subsections than the transferor Bank would have
been entitled to receive in respect of the amount of the participation
transferred by such transferor Bank to such Participant had no such transfer
occurred.

 

(c) Any Bank may, in accordance with applicable law and with the consent of the
Administrative Agent (which shall not be unreasonably withheld) at any time sell
to any Bank or any affiliate thereof (but only if such affiliate’s Short-Term
Ratings equal or exceed the Short-Term Ratings of such selling Bank) and, with
the consent of the Company (unless there is a Default or Event of Default
occurring or continuing) and the Administrative Agent (which in each case shall
not be unreasonably withheld), to one or more additional banks or financial
institutions (“Purchasing Banks”) all or any part of its rights and obligations
under this Agreement and its Note pursuant to a Commitment Transfer Supplement,
substantially in the form of Exhibit D (a “Commitment Transfer Supplement”),
executed by such Purchasing Bank, such transferor Bank (and, in the case of a
Purchasing Bank that is not then a Bank or an affiliate thereof, by the Company
and the Administrative Agent) and delivered to the Administrative Agent for its
acceptance and recording in the Register, provided that (i) in connection with
such sale, such transferor Bank must transfer all of its outstanding Commitment
to such Purchasing Bank or, if no Commitments are then in effect, such
transferor Bank must transfer all of the unpaid Loans and Participation
Interests held by such Bank to such Purchasing Bank or (ii) after giving effect
to such sale the outstanding Commitment of such transferor Bank must equal or
exceed $10,000,000, provided, further, with respect to a Purchasing Bank which
was not a Bank or an affiliate of a Bank prior to such sale, the outstanding
Commitment of such Purchasing Bank after giving effect to such sale must equal
or exceed $10,000,000. Upon such execution, delivery, acceptance and recording,
from and after the Transfer Effective Date determined pursuant to (and as
defined in) such Commitment Transfer Supplement, (x) the Purchasing Bank
thereunder shall be a party hereto and, to the extent provided in such
Commitment Transfer Supplement, (in addition

 

69



--------------------------------------------------------------------------------

to any such rights and obligations theretofore held by it) have the rights and
obligations of a Bank hereunder with a Commitment as set forth therein, and
(y) the transferor Bank thereunder shall, to the extent provided in such
Commitment Transfer Supplement, be released from its obligations under this
Agreement (and, in the case of a Commitment Transfer Supplement covering all or
the remaining portion of a transferor Bank’s rights and obligations under this
Agreement, such transferor Bank shall cease to be a party hereto, provided, that
it is expressly understood and agreed that such transferor Bank shall retain all
of such transfer or Bank’s rights under subsections 2.14, 2.15, 2.16 and 9.5 of
this Agreement with respect to any cost, reduction or payment incurred or made
prior to the Transfer Effective Date determined pursuant to such Commitment
Transfer Supplement, including, without limitation the rights to indemnification
and to reimbursement for taxes, costs and expenses). Such Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing Bank and the
resulting adjustment of Commitments and Commitment Percentages arising from the
purchase by such Purchasing Bank of all or a portion of the rights and
obligations of such transferor Bank under this Agreement and the Notes. On or
prior to the Transfer Effective Date determined pursuant to such Commitment
Transfer Supplement, the Company, at its own expense, shall execute and deliver
to the Administrative Agent in exchange for the surrendered Note a new Note to
the order of such Purchasing Bank in an amount equal to the Commitment assumed
by it pursuant to such Commitment Transfer Supplement and, if the transferor
Bank has retained a Commitment hereunder, a new Note to the order of the
transferor Bank in an amount equal to the Commitment retained by it hereunder.
Such new Notes shall be dated the Closing Date and shall otherwise be in the
form of the Notes replaced thereby. The Note surrendered by the transferor Bank
shall be returned by the Administrative Agent to the Company marked “cancelled”.

 

(d) The Administrative Agent shall maintain at its address referred to in
subsection 9.2 a copy of each Commitment Transfer Supplement delivered to it and
a register (the “Register”) for the recordation of the names and addresses of
the Banks and the Commitment of, and principal amount of the Loans owing to,
each Bank from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Company, the Administrative Agent and the
Banks may treat each Person whose name is recorded in the Register as the owner
of each Loan recorded therein for all purposes of this Agreement. The Register
shall be available for inspection by the Company or any Bank at any reasonable
time and from time to time upon reasonable prior notice.

 

(e) Upon its receipt of a Commitment Transfer Supplement executed by a
transferor Bank and Purchasing Bank (and, in the case of a Purchasing Bank that
is not then a Bank or an affiliate thereof, by the Company and the
Administrative Agent) together with payment to the Administrative Agent, in the
case of a Purchasing Bank that is not then a Bank or an affiliate thereof, of a
registration and processing fee of $3,500 by the transferor Bank, the
Administrative Agent shall (i) promptly accept such Commitment Transfer
Supplement and (ii) on the Transfer Effective Date determined

 

70



--------------------------------------------------------------------------------

pursuant thereto record the information contained therein in the Register and
give notice of such acceptance and recordation to the Banks and the Company.

 

(f) Subject to subsection 9.8, the Company authorizes each Bank to disclose to
any Participant or Purchasing Bank (each, a “Transferee”) and any prospective
Transferee any and all financial information in such Bank’s possession
concerning the Company and its affiliates which has been delivered to such Bank
by or on behalf of the Company pursuant to this Agreement or which has been
delivered to such Bank by or on behalf of the Company in connection with such
Bank’s credit evaluation of the Company and its affiliates prior to becoming a
party to this Agreement.

 

(g) If, pursuant to this subsection, any interest in this Agreement or any Note
is transferred to any Transferee which is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code), the transferor Bank shall
require such Transferee, concurrently with the effectiveness of such transfer,
to deliver (i) two duly completed copies of United States Internal Revenue
Service Form W-8BEN or W-8ECI or successor applicable form, as the case may be
or (ii) in the case of such a Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Bank is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Company
within the meaning of Section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) two
duly completed copies of United States Internal Revenue Service Form W-8BEN, in
each case certifying such Bank’s entitlement to a complete exemption from
United States withholding tax with respect to interest payments to be made under
this Agreement and under any Note. The transferor Bank shall also require such
Transferee (i) to represent to the transferor Bank (for the benefit of the
transferor Bank, the Administrative Agent and the Company) that under applicable
law and treaties no taxes will be required to be withheld by the Administrative
Agent, the Company or the transferor Bank with respect to any payments to be
made to such Transferee in respect of the Loans, (ii) to agree (for the benefit
of the transferor Bank, the Administrative Agent and the Company) to provide the
transferor Bank (and, in the case of any Purchasing Bank registered in the
Register, the Administrative Agent and the Company) new such form or successor
applicable form upon the expiration or obsolescence of any previously delivered
forms and comparable statements in accordance with applicable U.S. laws and
regulations and amendments duly executed and completed by such Transferee and
(iii) to comply from time to time with all applicable U.S. laws and regulations
with regard to such withholding tax exemption.

 

(h) Nothing herein shall prohibit any Bank or the Swing Line Bank from pledging
or assigning any Note to any Federal Reserve Bank in accordance with applicable
law.

 

(i) The Swing Line Bank may not (except as provided in subsections 2.19 and
9.6(h)) assign or sell participations in all or any part of its Swing Line
Loans, its Swing Line Note or its Swing Line Commitment.

 

71



--------------------------------------------------------------------------------

9.7 Adjustments; Set-off.

 

(a) If any Bank (a “benefitted Bank”) shall at any time receive any payment of
all or part of its Loans then payable, or interest then payable thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 7(g), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Bank, if any, in respect of such other Bank’s
Loans then payable, or interest then payable thereon, such benefitted Bank shall
purchase for cash from the other Banks such portion of each such other Bank’s
Loans or such interest thereon, or shall provide such other Banks with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such benefitted Bank to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Banks; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefitted Bank, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest. The Company agrees that each Bank so purchasing a portion of another
Bank’s Loans or interest thereon may exercise all rights of payment (including,
without limitation, rights of set-off) with respect to such portion as fully as
if such Bank were the direct holder of such portion.

 

(b) In addition to any rights and remedies of the Banks provided by law, each
Bank shall have the right, without prior notice to the Company, any such notice
being expressly waived by the Company to the extent permitted by applicable law,
upon any amount becoming due and payable by the Company hereunder or under the
Notes (whether at the stated maturity, by acceleration or otherwise) to set-off
and appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Bank or any branch or agency thereof to or for the credit or the
account of the Company. The aforesaid right of set-off may be exercised by such
Bank against the Company or against any trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver or execution,
judgment or attachment creditor of the Company, or against anyone else claiming
through or against the Company or any such trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver, or execution,
judgment or attachment creditor, notwithstanding the fact that such right of
set-off shall not have been exercised by such Bank prior to the occurrence of
any Event of Default. Each Bank agrees promptly to notify the Company and the
Administrative Agent after any such set-off and application made by such Bank,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

 

9.8 Table of Contents and Section Headings. The table of contents and the
section and subsection headings herein are intended for convenience only and
shall be ignored in construing this Agreement.

 

72



--------------------------------------------------------------------------------

9.9 Confidentiality. Each of the Banks and the Administrative Agent agrees to
keep confidential (and to cause its officers, directors, employees, agents and
representatives, and its Affiliates’ officers, directors, employees, agents and
representatives who gain access to Confidential Materials (as defined below), to
keep confidential) any information which is or has been obtained pursuant to the
terms of this Agreement (including, without limitation, subsection 5.4(b))
(collectively, the “Confidential Materials”), except that such Bank or the
Administrative Agent, as the case may be, shall be permitted to disclose the
Confidential Materials (a) to such of the officers, directors, employees,
agents, independent auditors and representatives of the Bank or any of its
Affiliates as need to know such Confidential Materials in connection with its
administration of its Commitment and Loans (provided such persons are informed
of the confidential nature of the Confidential Materials and the restrictions
imposed by this subsection), (b) to the extent required by law (including,
without limitation disclosure to bank examiners and regulatory officials) or
legal process (in which event such Bank or the Administrative Agent, as the case
may be, will promptly notify the Company of any such requirement), (c) to the
extent such Confidential Materials become publicly available other than as a
result of a breach of the provisions of this subsection, (d) to the extent the
Company shall have consented to such disclosure in writing, (e) to a prospective
Transferee which agrees in writing to be bound by the terms of this subsection
as if it were a Bank party to this Agreement, (f) to a Governmental Authority in
connection with litigation involving this Agreement or the Notes, (g) to Gold
Sheets and other similar bank trade publications; such information to consist of
deal terms and other information regarding the credit facilities evidenced by
this Agreement customarily found in such publications and (h) in connection with
any suit, action or proceeding for the purpose of defending itself, reducing its
liability, or protecting or exercising any of its claims, rights, remedies or
interests under or in connection with this Agreement or any other Loan Document;
provided that in no event shall any such Bank or the Administrative Agent
disclose any of the Confidential Materials to any of its Excluded Individuals.

 

9.10 Patriot Act Notice. Each Bank and the Administrative Agent (for itself and
not on behalf of any other party) hereby notifies the Company that, pursuant to
the requirements of the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law October 26, 2001 (the “Patriot Act”), it is required to obtain, verify
and record information that identifies the Company, which information includes
the name and address of the Company and other information that will allow such
Bank or the Administrative Agent, as applicable, to identify the Company in
accordance with the Patriot Act.

 

9.11 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company and the Administrative Agent.

 

9.12 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

73



--------------------------------------------------------------------------------

9.13 Integration. This Agreement represents the entire agreement of the Company,
the Administrative Agent and the Banks with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Administrative Agent or any Bank relative to subject matter hereof not
expressly set forth or referred to herein or in the Notes.

 

9.14 GOVERNING LAW. THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

9.15 Submission To Jurisdiction; Waivers. The Company hereby irrevocably and
unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Notes, or for recognition and enforcement of
any judgment in respect thereof, to the non-exclusive general jurisdiction of
the Courts of the State of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company at its
address set forth in subsection 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.

 

9.16 Acknowledgements. The Company hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the Notes;

 

74



--------------------------------------------------------------------------------

(b) neither the Administrative Agent nor any Bank has any fiduciary relationship
to the Company, and the relationship between the Administrative Agent and the
Banks, on the one hand, and the Company, on the other hand, is solely that of
debtor and creditor; and

 

(c) no joint venture exists among the Banks or among the Company and the Banks.

 

9.17 WAIVERS OF JURY TRIAL. THE COMPANY, THE ADMINISTRATIVE AGENT AND THE BANKS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR THE NOTES AND FOR ANY COUNTERCLAIM
THEREIN.

 

9.18 Effectiveness. This Agreement shall become effective on the date on which
all of the conditions set forth in Section 4.1 have been satisfied or waived by
the Banks and all of the parties have signed a copy hereof (whether the same or
different copies) and shall have delivered the same to the Administrative Agent
pursuant to Section 9.2 or, in the case of the Banks, shall have given to the
Administrative Agent written, telecopied or telex notice (actually received) at
such office that the same has been signed and mailed to it.

 

9.19 Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder or under any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Company
in respect of any such sum due from it to the Administrative Agent or any Bank
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than Dollars, be discharged only
to the extent that on the Business Day following receipt by the Administrative
Agent or such Bank of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Bank may in accordance with normal banking
procedures purchase Dollars with the Judgment Currency. If the amount of Dollars
so purchased is less than the sum originally due to the Administrative Agent or
such Bank in Dollars, the Company agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Bank or the Person to whom such obligation was owing against such loss. If the
amount of Dollars so purchased is greater than the sum originally due to the
Administrative Agent or such Bank in such currency, the Administrative Agent and
the Banks agree to apply such excess to any Loans or other amounts then due and
payable hereunder.

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in New York, New York by their proper and duly authorized
officers as of the day and year first above written.

 

COMPANY:

      FIRST DATA CORPORATION,
a Delaware corporation             By:   /s/    GREG HILBRICH                  
 

Name:

  Greg Hilbrich            

Title:

  Treasurer and Senior Vice President

 

ADMINISTRATIVE AGENT

        AND BANKS:      

WACHOVIA BANK, NATIONAL ASSOCIATION,


as Administrative Agent, Swing Line Bank, Issuing Lender and as a Bank

            By:   /s/    MARK B. FELKER                    

Name:

  Mark B. Felker            

Title:

  Managing Director         WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent, Issuing Lender and as a Bank             By:  
/s/    SCOTT D. BJELDE                    

Name:

  Scott D. Bjelde            

Title:

  Senior Vice President             By:   /s/    JENNIFER D. BARRETT            
       

Name:

  Jennifer D. Barrett            

Title:

  Vice President & Loan Team Manager         JPMORGAN CHASE BANK N.A.,
as Documentation Agent and as a Bank             By:   /s/    CHRISTINE
HERRICK                    

Name:

  Christine Herrick            

Title:

  Vice President

 

76



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,
as Documentation Agent and as a Bank By:   /s/    NICHOLAS BELL        

Name:

  Nicholas Bell

Title:

  Director

 

CITIBANK, N.A.,
as Documentation Agent and as a Bank By:   /s/    ANDREW L. KREEGER        

Name:

  Andrew L. Kreeger

Title:

  Vice President

 

BNP PARIBAS,
as a Bank By:   /s/    KATHERINE WOLFE        

Name:

  Katherine Wolfe

Title:

  Director

 

By:   /s/    SANDY BERTRAM        

Name:

  Sandy Bertram

Title:

  Vice President

 

BANK OF AMERICA, N.A.,
as a Bank By:   /s/    W. THOMAS BARNETT        

Name:

  W. Thomas Barnett

Title:

  Senior Vice President

 

THE BANK OF NOVA SCOTIA,
as a Bank By:   /s/    TODD MELLER        

Name:

  Todd Meller

Title:

  Managing Director

 

77



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,
as a Bank By:   /s/    DANIEL DIMARCO        

Name:

  Daniel DiMarco

Title:

  Assistant Vice President

 

MORGAN STANLEY BANK,
as a Bank By:   /s/    DANIEL TWENGE        

Name:

  Daniel Twenge

Title:

  Vice President

 

LLOYDS TSB BANK PLC,
as a Bank By:   /s/    JAMES M. HUDD        

Name:

  James M. Hudd

Title:

  Vice President By:   /s/    MELISSA CURRY        

Name:

  Melissa Curry

Title:

  Assistant Vice President

 

SUMITOMO MITSUI BANKING CORPORATION, NEW YORK,
as a Bank By:   /s/    DAVID A. BUCK        

Name:

  David A. Buck

Title:

  Senior Vice President

 

ROYAL BANK OF CANADA,
as a Bank By:   /s/    MARK S. GRONICH        

Name:

  Mark S. Gronich

Title:

  Authorized Signatory

 

78



--------------------------------------------------------------------------------

ABN AMRO BANK N.V.,
as a Bank By:   /s/    TERRANCE WARD        

Name:

  Terrance Ward

Title:

  Managing Director By:   /s/    JORGEN DE VRIES        

Name:

  Jorgen de Vries

Title:

  Assistant Vice President

 

THE BANK OF NEW YORK,
as a Bank By:   /s/    ROBERT BESSER         

Name:

  Robert Besser

Title:

  Vice President

 

79



--------------------------------------------------------------------------------

Schedule 1.1

 

BANKS AND COMMITMENTS

 

Lender

--------------------------------------------------------------------------------

   Revolving Commitments


--------------------------------------------------------------------------------

   Revolving Commitment Percentage


--------------------------------------------------------------------------------

 

Wachovia Bank, National Association

One Wachovia Center, NC0760

Charlotte, NC 28288-0737

Attn: Mark Felker

T: 704.374.7074

F: 704.383.7611

E: mark.felker@wachovia.com

   $ 150,000,000.00    10.0000000 %

Wells Fargo Bank, National Association

Sixth & Marquette, 3rd Floor

MAC: N9305-031

Minneapolis, MN 55479

Attn: Scott Bjelde

T: 612.667-6126

F: 612.667.2276

E: scott.bjelde@wellsfargo.com

   $ 150,000,000.00    10.0000000 %

JPMorgan Chase Bank, N.A.

270 Park Avenue, 15th Floor

New York, NY 10017

Attn: Bill Castro

T: 212.270.5052

F: 212.270.0670

E: bill.castro@jpmorgan.com

   $ 125,000,000.00    8.3333333 %

Citibank, N.A.

400 Perimeter Center Terrace, Suite 600

Atlanta, GA 30346

Attn: David McNeela

T: 770.668.8613

F: 404.921.9163

E: david.mcneela@citigroup.com

   $ 125,000,000.00    8.3333333 %

Barclays Bank PLC

200 Park Avenue, 4th Floor

New York, NY 10166

Attn: Nicholas Bell

T: 212.412.4029

F: 212.412.7600

E: nicholas.bell@barcap.com

   $ 125,000,000.00    8.3333333 %

BNP Paribas

One Front Street, 23rd Floor

San Francisco, CA 94111

Attn: Katherine Wolfe

T: 415.772.1339

F: 415.291.0563

E: katherine.wolfe@americas.bnpparibas.com

   $ 100,000,000.00    6.6666666 %

 

80



--------------------------------------------------------------------------------

Bank of America, NA

100 North Tryon Street

Charlotte, NC 28202

Attn: W. Thomas Barnett

T: 704.387.1009

F: 704.388.0960

E: w.thomas.barnett@bankofamerica.com

   $ 100,000,000.00    6.6666666 %

The Bank of Nova Scotia

One Liberty Plaza

New York, NY 10006

Attn: Dan Foote

T: 212.225.5077

F: 212.225.5254

E: dan.foote@scotiacapital.com

   $ 100,000,000.00    6.6666666 %

KeyBank, National Association

127 Public Square, 6th Floor

Cleveland, OH 44119

Attn: ViJaya N. Kulkarni

T: 216.689.0283

F: 216.689.8329

E: vijaya_n_kulkarni@keybank.com

   $ 75,000,000.00    5.0000000 %

Morgan Stanley Bank

One Pierrepont Plaza, 7th Floor

300 Cadman Plaza West

Brooklyn, NY 11201

Attn: Erma Dell’Aquilla/Edward Henley

T: 718.754.7286 / 7285

F: 718.754.7249 / 7250

E: erma.dell’aquila@morganstanley.com

    edward.henley@morganstanley.com

   $ 75,000,000.00    5.0000000 %

Lloyds TSB Bank plc

1251 Avenue of the Americas, 39th Floor

New York, NY 10020

Attn: James Rudd

T: 212.930.8977

F: 212.930.5098

E: jrudd@lloydstsb-usa.com

   $ 75,000,000.00    5.0000000 %

Sumitomo Mitsui Banking Corporation, New York

277 Park Avenue

New York, NY 10172

Attn: Edward McColly

T: 212.224.4139

F: 212.224.4384

E: edward_mccolly@smbcgroup.com

   $ 75,000,000.00    5.0000000 %

Royal Bank of Canada

One Liberty Plaza

New York, NY 10006-1404

Attn: Mark Gronich

T: 212.428.6319

F: 212.428.6460

E: mark.gronich@rbccm.com

   $ 75,000,000.00    5.0000000 %

 

81



--------------------------------------------------------------------------------

ABN AMRO Bank N.V.

540 West Madison Street, Suite 2621

Chicago, IL 60661

Attn: Jorgen De Vries

T: 312.904.2620

F: 312.904.1727

E: jorgen.de_vries@abnamro.com

   $ 75,000,000.00    5.0000000 %

The Bank of New York

10990 Wilshire Boulevard, Suite 1125

Los Angeles, CA 90024

Attn: Robert Besser

T: 310.996.8663

F: 310.996.8667

E: rbesser@bankofny.com

   $ 75,000,000.00    5.0000000 %

 

82



--------------------------------------------------------------------------------

Schedule 3.6

to the Revolving Credit Agreement

 

Legal Proceedings disclosure contained in the Company’s Annual Report on Form
10-K for the year ended December 31, 2004, which was filed on March 1, 2005.

 

In Re: Concord EFS, Inc. Securities Litigation

 

As previously reported, beginning on September 6, 2002, a number of complaints
containing essentially identical factual and legal allegations were filed
against Concord EFS, Inc. (“Concord”) and its directors. Concord became a
subsidiary of the First Data Corporation (“FDC” or “the Company”) on
February 26, 2004. The cases were consolidated on November 20, 2002 under the
caption In Re Concord EFS, Inc. Securities Litigation in the United States
District Court for the Western District of Tennessee. The lead plaintiffs in the
action filed a Consolidated Amended Complaint on or about February 17, 2003, in
which they allege, among other items, that Concord’s financial statements were
materially misleading because they failed to disclose “related party
transactions” with H&F Card Services, Inc. (“H&F”). The Consolidated Amended
Complaint seeks class certification, an unspecified amount of compensatory
damages, including interest thereon, attorney fees and other costs and expenses
on behalf of the plaintiffs and members of the putative class, and other relief
the Court may deem just and proper. The defendant filed a motion to dismiss the
Consolidated Amended Complaint on May 2, 2003, which the Court denied on
January 7, 2004. The parties are currently engaged in discovery. The Company
intends to vigorously defend against these claims.

 

In Re: Concord EFS, Inc. Shareholders Litigation

 

As previously reported, on or about April 3 and 4, 2003 two purported class
action complaints were filed on behalf of the public holders of Concord’s common
stock (excluding shareholders related to or affiliated with the individual
defendants) in the Circuit Court of Tennessee for the Thirtieth Judicial
District by Charles Reed and Coralyn Stransky. The defendants in those actions
were certain current and former officers and directors of Concord. The
complaints generally alleged breaches of the defendants’ duty of loyalty and due
care in connection with the defendants’ alleged attempt to sell Concord without
maximizing the value to shareholders in order to advance the defendants’ alleged
individual interests in obtaining indemnification agreements related to the
securities litigation discussed above and other derivative litigation. The
complaints sought class certification, injunctive relief directing the
defendants’ conduct in connection with an alleged sale or auction of Concord,
reasonable attorneys’ fees, experts’ fees and other costs and relief the Court
deems just and proper. These complaints were consolidated into one action (In Re
Concord EFS, Inc. Shareholders Litigation) and transferred to the Shelby County
Circuit for the State of Tennessee.

 

On or about April 2, 2003 an additional purported class action complaint was
filed in the Chancery Court for Shelby County, Tennessee, by Barton K. O’Brien.
The defendants were Concord, certain of its current and former officers and
directors, and the Company. This complaint contained allegations regarding the
individual defendants’ alleged insider trading and alleged violations of
securities and other laws and asserted that this alleged misconduct reduced

 

83



--------------------------------------------------------------------------------

the consideration offered to Concord shareholders in the proposed merger between
Concord and a subsidiary of the Company. The complaint sought class
certification, attorneys’ fees, experts’ fees, costs and other relief the Court
deems just and proper. Moreover, the complaint also sought an order enjoining
consummation of the merger, rescinding the merger if it is consummated and
setting it aside or awarding rescissory damages to members of the putative
class, and directing the defendants to account to the putative class members for
unspecified damages. On April 24, 2003, defendant First Data Corp. filed a
motion to dismiss the claims against it which was granted by the Court. On
June 25, 2003 this complaint was transferred to the Shelby County Circuit Court
in which In re Concord EFS, Inc. Shareholder Litigation is pending. Through a
Court-ordered second amended consolidated complaint filed September 19, 2003,
the two matters were consolidated.

 

On October 15, 2003, the plaintiffs moved for leave to file a third amended
consolidated complaint similar to the previous complaints but also alleging that
the proxy statement disclosures relating to the antitrust regulatory approval
process were inadequate. On October 17, 2003, the plaintiffs filed a motion for
preliminary injunction to enjoin the shareholder vote on the proposed merger
and/or the merger itself. The Court denied the plaintiffs’ motion on October 20,
2003 but ordered deposition discovery on an expedited basis. On October 27, 2003
the plaintiffs filed a renewed motion to enjoin the shareholder vote, which was
denied by the Court the same day. A motion to dismiss was filed on June 22, 2004
alleging that the claims should be denied and are moot since the merger has
occurred. On October 18, 2004, the court heard arguments on the plaintiff’s
motion to amend complaint and defendant’s motion to dismiss. The Company intends
to vigorously defend the action.

 

Department of Justice Civil Investigation

 

As previously reported, on February 4, 2004 and April 9, 2004, the U.S.
Department of Justice (“DOJ”) issued Civil Investigative Demands (“CID”) to
determine if Western Union’s agent contracts constitute a monopolization or
agreements in restraint of trade in violation of Section 1 or Section 2 of the
Sherman Act. Additionally, the following states and territories are currently
participating in the investigation and have requested the information called for
in the CIDs: Nevada, Delaware, Connecticut, District of Columbia, Hawaii,
Louisiana, Massachusetts, Oregon, Florida, Puerto Rico, New York and California.
In January 2005, the Texas Attorney General’s Office advised Western Union that
it was closing its investigation.

 

Brennan v. Concord, et al.

 

As previously reported, on July 2, 2004, Pamela Brennan, Terry Crayton, and
Darla Martinez filed a class action complaint on behalf of themselves and all
others similarly situated in the United States District Court for the Northern
District of California against the Company; its subsidiary Concord EFS, Inc.;
Bank of America Corporation; Bank One Corporation; Bank One, N.A.; JPMorgan
Chase & Co.; Citibank (West), FSB; SunTrust Banks, Inc.; Wachovia Corporation;
Wells Fargo & Co.; Wells Fargo Bank, N.A.; and Servus Financial Corporation.
Plaintiffs claim that the defendants have violated antitrust laws by conspiring
to artificially inflate foreign ATM fees that were ultimately charged to ATM
cardholders. Plaintiffs seek a declaratory judgement, injunctive relief,
compensatory damages, attorneys’ fees, costs and such

 

84



--------------------------------------------------------------------------------

other relief as the nature of the case may require or as may seem just and
proper to the court. The Company intends to vigorously defend this action.

 

As previously reported, the following parties have filed and served suits,
alleging claims and requesting relief substantially similar to those claims in
the Brennan action, against the Company, its subsidiary Concord EFS, Inc., Bank
of America Corp., Bank One Corp., Bank One, N.A., JPMorgan Chase & Co., Citibank
(West), FSB, SunTrust Banks, Inc., Wachovia Corporation, Wachovia Bank, NA,
Wells Fargo & Co., Wells Fargo Bank, N.A., and Servus Financial Corp, the
financial institutions named in the Brennan action:

 

Plaintiffs

--------------------------------------------------------------------------------

  

Filing
Date

--------------------------------------------------------------------------------

  

Court

--------------------------------------------------------------------------------

Melissa Griffin and Dorothy Stam, on behalf of themselves and all others
similarly situated    July 9,
2004    Central District of California (Los Angeles) Cecilia Salvador and Brian
Palmer on behalf of themselves and all others similarly situated    August 12,
2004    Central District of California (Los Angeles) Peter Sanchez, on behalf of
himself and all others similarly situated    August 17,
2004    Southern District of New York Deborah Fennern, on behalf of herself and
all others similarly situated    August 17,
2004    Southern District of New York Steve Murray, on behalf of himself and all
others similarly situated    October 14,
2004    Western District of Washington (Seattle)

 

The Plaintiffs sought to have all of the cases consolidated by the Multi
District Litigation panel. That request was denied by the panel December 16,
2004 and all cases have been transferred to the Northern District of California.
With the exception of the Murray case, which has not yet been assigned, all
actions have been assigned to a single judge. That judge has stayed the
litigation pending resolution of the defendants’ motions seeking dismissal of
the Brennan complaint. Those motions are scheduled to be argued March 24, 2005.

 

85



--------------------------------------------------------------------------------

VISA U.S.A. Inc. Litigation

 

As previously reported, the United States District Court for the Northern
District of California denied VISA’s Motion to Dismiss the Company and its two
subsidiaries’ counterclaim on August 11, 2004. The Company amended the
counterclaim on August 13, 2004 and on September 3, 2004 the Court entered an
order vacating the trial date and setting the close of fact and expert discovery
in April 2005.

 

Cruz Action

 

As previously reported, in the class action suit filed by Ana Cruz, Ramata Sly,
Clare Sambrook and Albert Lewis Vale the parties jointly filed papers in support
of final approval of the proposed settlement. A small number of class members
filed objections to or requests for exclusion from the proposed settlement and,
on April 2, 2004, two of the objectors filed a response to the parties’ motion
for final approval. On April 9, 2004, the Court held a hearing on the fairness
of the proposed class action settlement.

 

On October 19, 2004, the Court granted final approval of the settlement. On
February 7, 2005, the Court approved the application of plaintiffs, made
pursuant to the terms of the settlement, for an award of attorney’s fees and a
payment to the class representatives. Also on February 7, 2005, the Court
entered a final judgment in the action. The time period during which objectors
may appeal has not yet expired. If an appeal is taken and the approval of the
settlement reversed on appeal, the Company intends to vigorously defend this
action.

 

Merger Derivative Action

 

On November 21, 2003, Thomas J. McAdam instituted a shareholder derivative
action against FDC and nine of its directors alleging that the directors
breached their fiduciary duties in connection with FDC’s merger with Concord
(the “Action”). The Action challenged the Board’s failure to take the steps
necessary to obtain Department of Justice approval of the transaction under the
Hart-Scott-Rodino Antitrust Improvement Act (“HSR”). On October 23, 2003, the
Department of Justice, the District of Columbia and seven states sued FDC and
Concord, seeking a permanent injunction against the merger for violation of the
antitrust laws.

 

Plaintiff in the Action sought FDC’s divestiture of its interest in NYCE
Corporation (“NYCE”) as a means to obtain HSR clearance. On December 15, 2003,
it was announced that FDC and the Department of Justice (together with the
District of Columbia and seven states) had reached an agreement whereby First
Data would divest its interest in NYCE, thereby removing the impediment to its
merger with Concord. The merger was consummated on February 26, 2004.

 

On February 16, 2005, the parties to the Action entered into a stipulation
agreeing that the claims asserted in the Action had become moot. In that
connection, FDC has agreed to pay the fees and expenses incurred by plaintiffs’
counsel in litigating the Action in an aggregate amount of $325,000.

 

86



--------------------------------------------------------------------------------

Unless, on or before April 8, 2005, one or more FDC shareholders objects to the
dismissal of the Action as moot or to FDC’s agreement with respect to the
payment of attorneys’ fees and expenses, and unless any such objections are
deemed by the Court to be of merit, the Court will enter a final order
dismissing the Action with prejudice as to plaintiff and his counsel. Objections
shall be filed in the office of the Register in Chancery, 500 North King Street,
Wilmington, DE 19801 and copies served upon the following counsel of record:

 

Joseph A. Rosenthal, Esquire

   Raymond Dicamillo, Esquire Rosenthal, Monhait, Gross & Goddess, P.A.   
Richards, Layton & Finger, P.A. Suite 1401, 919 N. Market Street    P.O. Box 551
P.O. Box 1070    920 King Street Wilmington, DE 19899    Wilmington, DE 19899

 

The above matters were updated as follows in the Company’s Quarterly Report on
Form 10-Q for the quarter ended March 31, 2005, which was filed on May 5, 2005.

 

In the Department of Justice Investigation, the U.S. Department of Justice and
12 of the 13 states involved have closed their investigations. At this time,
only New York State’s investigation remains open.

 

In the VISA U.S.A. Inc. Litigation matter, fact discovery has closed, except for
some depositions that the parties have stipulated may continue, and expert
discovery is scheduled to close June 10, 2005.

 

In the Cruz matter, the judgment approving the settlement became final after the
time for appeal lapsed.

 

In the Brennan v. Concord, et al. matter, the five similar cases, Griffin,
Salvador, Sanchez, Fennern and Murray, have been transferred to the Northern
District Court of California, assigned to a single judge and stayed. In Brennan,
the defendants’ motions to dismiss were argued on March 31, 2005 and the Company
awaits the Court’s ruling.

 

The above matters were further updated as follows in the Company’s Quarterly
Report on Form 10-Q for the quarter ended June 30, 2005, which was filed on
August 3, 2005.

 

In the Department of Justice Investigation, on May 6, 2005 New York, the last
state with an open investigation, reported that it closed its investigation.

 

In the VISA U.S.A. Inc. Litigation matter, fact discovery has closed and summary
judgment motions are due August 5, 2005.

 

In the Brennan v. Concord, et al. matter, on May 4, 2005 the Northern District
Court of California denied the defendants’ motions to dismiss except for some
claims on technical issues.

 

87



--------------------------------------------------------------------------------

Plaintiffs filed an amended complaint on May 25, 2005. The stay on discovery in
this case expired on July 3, 2005. On July 13, 2005 the Court held a status
conference in which it ruled that the Brennan Plaintiffs would file their motion
for class certification in November 2005 with the Defendants responses due in
February 2006. On July 21, 2005, Concord filed a motion for summary judgment
seeking to foreclose claims arising after February 1, 2001 – the date that
Concord acquired the STAR network.

 

In the In Re: Concord EFS, Inc. Securities Litigation, on July 22, 2005 the
United States District Court for the Western District of Tennessee entered an
order granting preliminary approval of a settlement which would provide $13.3
million to the plaintiffs of which approximately $13.0 million would be paid by
Concord’s insurers with the balance by Concord. The Court set a hearing for
October 21, 2005 where it will consider final approval after notice of the
settlement has been provided to the class.

 

In the Merger Derivative Action, on April 19, 2005 the Court of Chancery of the
State of Delaware for New Castle County approved the settlement requiring the
Company to pay fees and expenses incurred by plaintiff’s counsel in the amount
of $325,000 and entered a final order dismissing the action with prejudice as to
the plaintiff and his counsel.

 

88